TABLE OF CONTENTS

Exhibit 10.1

 

 

 

SALE OF THE LEASEHOLD INTEREST

AND IMPROVEMENTS LOCATED AT

4000 CONNECTICUT AVENUE, NW

WASHINGTON, DC

*  *  *

PURCHASE AND SALE AGREEMENT

BETWEEN

INTELSAT GLOBAL SERVICE LLC,

AS SELLER

AND

SL 4000 CONNECTICUT LLC,

AS PURCHASER

*  *  *

EFFECTIVE DATE: JULY 18, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 PURCHASE AND SALE OF PROPERTY

     5  

1.1

  

Land

     5   

1.2

  

Ground Lease

     5   

1.3

  

Improvements

     5   

1.4

  

Personal Property

     5   

1.5

  

Leases

     6   

1.6

  

Security Deposits

     6   

1.7

  

Guaranties

     6   

1.8

  

Contracts

     6   

1.9

  

Permits

     6   

1.10

  

Intangibles

     6   

ARTICLE 2 PURCHASE PRICE AND DEPOSIT

     6   

2.1

  

Payment

     6   

2.2

  

Deposit

     7   

ARTICLE 3 TITLE AND SURVEY

     7   

3.1

  

State of Title to be Conveyed

     7   

3.2

  

Title Commitment and Survey

     7   

ARTICLE 4 PROPERTY INFORMATION

     7   

4.1

  

Property Information

     7   

ARTICLE 5 INSPECTIONS OF THE PROPERTY; “AS IS”

     8   

5.1

  

Purchaser’s Inspections

     8   

5.2

  

As Is, Where Is

     10   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

     11   

6.1

  

Seller’s Representations and Warranties

     11   

6.2

  

Purchaser’s Representations and Warranties

     14   

6.3

  

Knowledge

     15   

6.4

  

Survival

     15   

ARTICLE 7 COVENANTS OF SELLER PRIOR TO CLOSING

     15   

7.1

  

Operation of Property

     15   

7.2

  

Governmental Notices

     16   

7.3

  

Litigation

     17   

7.4

  

Insurance

     17   

7.5

  

Estoppel Certificates

     17   

ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING

     18   

8.1

  

Conditions Precedent to Purchaser’s Obligation to Close

     18   

8.2

  

Conditions Precedent to Seller’s Obligation to Close

     19   

8.3

  

Failure of a Condition

     19   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page  

8.4

  

Representations and Warranties

     20   

ARTICLE 9 CLOSING

     20   

9.1

  

Closing Date

     20   

9.2

  

Seller’s Obligations at the Closing

     21   

9.3

  

Purchaser’s Obligations at the Closing

     22   

9.4

  

Escrow

     23   

9.5

  

Costs and Adjustments at Closing

     23   

ARTICLE 10 DAMAGE AND CONDEMNATION

     27   

10.1

  

Damage

     27   

10.2

  

Condemnation and Eminent Domain

     27   

ARTICLE 11 REMEDIES AND ADDITIONAL COVENANTS

     28   

11.1

  

Seller Default At or Before Closing

     28   

11.2

  

Seller Default From and After Closing

     28   

11.3

  

Purchaser Default

     29   

11.4

  

Delivery of Materials

     29   

ARTICLE 12 BROKERAGE COMMISSION

     29   

12.1

  

Brokers

     29   

12.2

  

Indemnity

     30   

ARTICLE 13 NOTICES

     30   

13.1

  

Written Notice

     30   

13.2

  

Method of Transmittal

     30   

13.3

  

Addresses

     30   

ARTICLE 14 ASSIGNMENT

     31   

ARTICLE 15 MISCELLANEOUS

     32   

15.1

  

Entire Agreement

     32   

15.2

  

Modifications

     32   

15.3

  

Gender and Number

     32   

15.4

  

Captions

     32   

15.5

  

Successors and Assigns

     32   

15.6

  

Controlling Law

     32   

15.7

  

Exhibits

     32   

15.8

  

No Rule of Construction

     32   

15.9

  

Severability

     32   

15.10

  

Time of Essence

     32   

15.11

  

Business Days

     33   

15.12

  

No Memorandum

     33   

15.13

  

Press Releases

     33   

15.14

  

Attorneys’ Fees and Costs

     33   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page  

15.15

  

Counterparts and Expiration of Offer

     33  

15.16

  

Waiver of Jury Trial

     33   

15.17

  

Confidentiality

     33   

15.18

  

Jurisdiction and Service of Process

     34   

15.19

  

Exculpation

     34   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits and Schedules

Exhibits

 

Exhibit A –

   Legal Description

Exhibit B –

   Escrow Agreement

Exhibit C –

   Form of Tenant Estoppel Certificate

Exhibit D –

   Form of Assignment and Assumption of Ground Lease

Exhibit E –

   Form of Bill of Sale

Exhibit F –

   Form of Assignment and Assumption Agreement

Exhibit G –

   Form of Certificate of Non-Foreign Status

Exhibit H –

   Form of Tenant Notification Letter

Exhibit I –

   Form of Owner’s Affidavit

Exhibit J –

   Form of Post-Closing Intelsat Lease

Schedules

 

Schedule 1.4(iii) –

   Seller’s Retained Property

Schedule 1.5 –

   Leases

Schedule 1.6 –

   Security Deposits

Schedule 1.8 –

   Contracts

Schedule 3.1 –

   Permitted Exceptions

Schedule 6.1.3 –

   Litigation

Schedule 6.1.9 –

   Lease Defaults

Schedule 6.1.9(A) –

   Rent Roll

Schedule 6.1.9(B) –

   Rent Abatements

Schedule 6.1.10 –

   Leasing Commissions and Tenant Allowances

Schedule 6.1.11 –

   Violations of Law

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between INTELSAT GLOBAL SERVICE LLC, a Delaware limited liability company
(“Seller”), and SL 4000 CONNECTICUT LLC, a Delaware limited liability company
(“Purchaser”).

ARTICLE 1 PURCHASE AND SALE OF PROPERTY

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):

1.1 Land. Seller’s leasehold interest in and to all of that certain tract of
land situated in the District of Columbia, and described more particularly in
Exhibit A attached hereto and incorporated herein by reference, together with
all leasehold rights and appurtenances pertaining to such land as referenced in
the Ground Lease (as defined in Section 1.2 below) (collectively, the “Land”).

1.2 Ground Lease. Seller’s interest as tenant under that certain Amended and
Restated Lease Agreement dated June 18, 2010, by and between the Government of
the United States of America (“Ground Lessor”), as lessor, and Intelsat Global
Service Corporation, predecessor-in-interest to Seller, as lessee, for the Land,
as memorialized by that certain Memorandum of Ground Lease dated as of June 18,
2010, recorded June 29, 2010, as Instrument No. 2010058804 (the “Ground Lease”).

1.3 Improvements. Subject to the terms of the Ground Lease, fee simple title to
a commercial office building (including the below grade-parking structure)
situated at 4000 Connecticut Avenue, NW (also known as 3400 International Drive,
NW) in Washington, DC, and all other improvements and structures constructed on
the Land (collectively, the “Improvements”).

1.4 Personal Property. All of Seller’s right, title and interest in and to the
following (collectively, the “Personal Property”):

1.4.1 mechanical systems, fixtures, machinery and equipment comprising a part of
or attached to or located upon the Improvements and used exclusively in
connection with the operation of the Improvements;

1.4.2 maintenance equipment and tools, if any, owned by Seller and used
exclusively in connection with, and located in or on, the Improvements;

1.4.3 site plans, surveys, plans and specifications, manuals and instruction
materials, marketing materials and floor plans in Seller’s possession which
relate to the Land or Improvements; and

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.4.4 other tangible personal property owned by Seller and used exclusively in
connection with, and located in or on, the Land or Improvements as of the
Effective Date and as of the Closing (as hereinafter defined).

The term “Personal Property” shall not include, and Seller shall not convey to
Purchaser, (i) any property owned by tenants under Leases; (ii) furniture,
fixtures, equipment or other personal or other property used by Seller or any
one or more affiliates of Seller in connection with the conduct of Seller’s or
such affiliates’ business or other operations within the Improvements, or
(iii) the personal property listed on Schedule 1.4(iii) attached hereto
(collectively, “Seller’s Retained Property”).

1.5 Leases. Seller’s right, title and interest as sublandlord in all leases with
tenants or other persons or entities leasing all or any portion of the
Improvements (the “Leases”), as referenced on Schedule 1.5.

1.6 Security Deposits. Seller’s right, title and interest in all security
deposits, if any, held by Seller in connection with the Leases and not applied
pursuant to the terms thereof, as referenced on Schedule 1.6.

1.7 Guaranties. Seller’s right, title and interest in any and all guaranties of
the Leases, if any.

1.8 Contracts. Subject to Section 7.1.3 hereof, Seller’s right, title and
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, management, maintenance, construction, commission, architectural,
supply or service contracts, utility agreements, plans and specifications,
surveys, warranties, guarantees and bonds, energy supply contracts and other
agreements related to the Land, Improvements, Personal Property, or Leases
(collectively, the “Contracts”), as referenced on Schedule 1.8.

1.9 Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, entitlements and governmental approvals which relate
to the Land, Improvements, Personal Property, Leases, or Contracts, to the
extent assignable (collectively, the “Permits”).

1.10 Intangibles. Seller’s right, title and interest, if any, in all names,
trade names, street numbers, telephone numbers, e-mail addresses, marks, other
symbols and general intangibles, which relate to the Land or the Improvements
(collectively, the “Intangibles”).

ARTICLE 2 PURCHASE PRICE AND DEPOSIT

2.1 Payment. The purchase price for the Property (the “Purchase Price”) is
Eighty-Five Million and 00/100 Dollars ($85,000,000.00). The cash due at Closing
on account of the Purchase Price shall be subject to adjustment as set forth in
this Agreement. The Purchase Price including the Deposit (as defined below)
shall be paid by wire transfer of immediately available funds at the Closing.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.2 Deposit. Simultaneously with the Effective Date, Purchaser shall deposit
with First American Title Insurance Company (the “Escrow Agent” and the “Title
Company”) by bank wire transfer the sum of Eight Million and 00/100 Dollars
($8,000,000.00), as a non-refundable deposit (except as otherwise expressly
provided in this Agreement) to assure Purchaser’s performance hereunder
(together with all interest thereon if any, the “Deposit”). Prior to Purchaser’s
making the Deposit, Seller, Purchaser and the Escrow Agent shall enter into an
escrow agreement substantially in the form of Exhibit B attached hereto (the
“Escrow Agreement”). Escrow Agent shall place the Deposit in an interest-bearing
escrow account at a federally-insured commercial bank acceptable to both Seller
and Purchaser. The Escrow Agent shall hold the Deposit in accordance with this
Agreement and the Escrow Agreement. At Closing, Escrow Agent shall deliver the
Deposit to Seller and credit the Deposit against the Purchase Price.

ARTICLE 3 TITLE AND SURVEY

3.1 State of Title to be Conveyed. Leasehold title to the Property shall be
conveyed to Purchaser at Closing pursuant to an Assignment and Assumption of
Ground Lease, free and clear of any and all liens, mortgages, deeds of trust,
security interests and other encumbrances, except for the following
(collectively, the “Permitted Exceptions”): (i) the exceptions set forth on
Schedule 3.1; (ii) the state of facts disclosed on the survey performed by KCI
Technologies, dated March 28, 2012 (the “Survey”), and any additional state of
facts that a subsequent accurate survey of the Property would show, provided
that such additional state of facts does not materially and adversely affect the
present use or operation of the Property as an office building; (iii) the
standard printed exclusions from coverage contained in the 2006 ALTA form of
owner’s title policy; (iv) the lien of real property taxes, BID taxes, if any,
and municipal and other charges not yet due and payable (which shall be subject
to adjustment as provided in Section 9.5.2); (v) any laws, rules, regulations,
statutes, ordinances, orders or other legal requirements affecting the Property,
and (vi) the rights and interests held by tenants under the Leases in effect at
Closing and others claiming by, through or under such Leases, as tenants only.

3.2 Title Commitment and Survey. Purchaser hereby acknowledges receipt of (i) a
commitment for owner’s title insurance policy for the Property, issued by First
American Title Insurance Company, with an effective date of June 1, 2012 (the
“Title Commitment”), together with copies of all instruments giving rise to any
liens, encumbrances, defects or other exceptions to title noted therein; and
(ii) the Survey, identifying no exceptions to title other than the Permitted
Exceptions.

ARTICLE 4 PROPERTY INFORMATION

4.1 Property Information. Seller shall make available to Purchaser, either at
the Property in a designated location or via a due diligence website maintained
by Seller’s Broker (as defined below), certain materials related to the Property
in Seller’s possession (collectively, the “Property Information”); provided,
however, Seller shall not deliver or make available to Purchaser Seller’s
internal memoranda, attorney-client privileged materials, appraisals, economic
evaluations of the Property, organizational documents or such other financial
information that Seller deems confidential. Purchaser shall keep such Property
Information confidential, subject

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to Purchaser’s right to disseminate Property Information to or among the parties
listed in Section 15.17 of this Agreement, and subject to the restrictions set
forth in Section 15.17. Seller makes no representation or warranty as to the
truth or accuracy of the Property Information provided to Purchaser, except as
otherwise expressly provided in this Agreement.

ARTICLE 5 INSPECTIONS OF THE PROPERTY; “AS IS”

5.1 Purchaser’s Inspections

5.1.1 Subject to the provisions of this Section and the terms of the Ground
Lease, Purchaser and its agents, employees, consultants, inspectors, lenders,
investors, members, appraisers, engineers and contractors (collectively
“Purchaser’s Representatives”) shall have the right, through the Closing Date
(hereinafter defined), from time to time, upon the advance notice required
pursuant to this Section 5.1, to enter upon and pass through the Property during
normal business hours to examine and inspect the Property. Notwithstanding any
such inspection, or anything to the contrary contained herein, Purchaser’s
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise, unless such
matter constitutes a breach of one or more of Seller’s express representations
contained herein; it being agreed that Seller is permitting Purchaser such right
of inspection and access as a courtesy to Purchaser in its preparation for
taking title to the Property. Without limiting the generality of the foregoing,
(i) Purchaser agrees that it shall not have the right to terminate this
Agreement or obtain a reduction of the Purchase Price as a result of any such
fact, circumstance or other matter so discovered (including, without limitation,
relating to the physical condition of the Property, the operations of the
Property or otherwise, unless such matter constitutes a breach of one or more of
Seller’s express representations contained herein), and (ii) Purchaser shall
have no right to terminate this Agreement or obtain a return of the Deposit
except as expressly provided in this Agreement.

5.1.2 In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with the Ground Lease and all laws
and regulations of all applicable governmental authorities, and neither
Purchaser nor any of Purchaser’s Representatives shall (i) contact or have any
discussions with any of Seller’s employees, agents or representatives, or with
any tenants (including, without limitation, conducting tenant interviews or
having any contacts whatsoever with tenants, including but not limited to
telephone conversations or electronic mail messages) at, or contractors
providing services to, the Property, unless in each case Purchaser obtains the
prior written consent of Seller (which may be given via electronic mail), such
consent not to be unreasonably withheld, conditioned or delayed, it being agreed
that all such contacts or discussions shall, pending any such approval, be
directed to Robert Lambert via electronic mail (at robert.lambert@intelsat.com),
(ii) interfere with the business of Seller (or any of its tenants) conducted at
the Property or disturb the use or occupancy of any occupant of the Property;
(iii) damage the Property, or (iv) contact any local or Federal governmental
agency or department regarding the Property including, but not limited to, the
United States Department of State (subject to the provisions of Section 7.6)
(except that Purchaser shall have the right to conduct routine inquiries of
applicable governmental authorities for the purpose of seeking written
confirmation as to the zoning category of the Property and the absence of
violations). In conducting any inspection of the Property or otherwise accessing
the

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property, Purchaser and Purchaser’s Representatives shall at all times comply
with, and shall be subject to, the rights of the tenants under the Leases (and
any persons claiming by, under or through such tenants). Seller may from time to
time establish reasonable rules of conduct for Purchaser and Purchaser’s
Representatives in furtherance of the foregoing. Purchaser shall schedule and
coordinate all inspections, including, without limitation, any environmental
tests, and other access with Seller and shall give Seller at least two
(2) Business Days’ (as hereinafter defined) prior notice thereof. Seller shall
be entitled to have a representative present at all times during each such
inspection or other access. Purchaser agrees to pay to Seller on demand the cost
of repairing and restoring any damage or disturbance which Purchaser or
Purchaser’s Representatives shall cause to the Property. All inspection fees,
appraisal fees, engineering fees and other costs and expenses of any kind
incurred by Purchaser or Purchaser’s Representatives relating to such inspection
and its other access shall be at the sole expense of Purchaser. Purchaser shall
keep all information obtained during its inspections and access to the Property
confidential, subject to the provisions of Section 15.17. If the Closing shall
not occur for any reason whatsoever, Purchaser shall: (A) promptly deliver to
Seller, at no cost to Seller, and without representation or warranty, the
originals or copies of all tests, reports and inspections of the Property, made
and conducted by Purchaser or Purchaser’s Representatives or for Purchaser’s
benefit that are in the possession or control of Purchaser or Purchaser’s
Representatives; (B) promptly return to Seller or destroy all copies of all due
diligence materials, including, without limitation, any Property Information and
copies thereof in any form whatsoever (including electronic form), delivered by
Seller to Purchaser; and (C) promptly destroy all copies and abstracts of the
materials referenced in (A) and (B) above; provided, however, in the event of
any pending litigation between Seller and Purchaser, Purchaser shall be
permitted to retain copies of such materials, tests and reports as are necessary
in connection with such litigation. Purchaser and Purchaser’s Representatives
shall not be permitted to conduct borings of the Property or drilling in or on
the Property, or any other invasive, intrusive or destructive testing in
connection with the preparation of an environmental audit or in connection with
any other inspection of the Property without the prior written consent of
Seller, which Seller may give or withhold in its sole discretion (and, if such
consent is given, Purchaser shall be obligated to pay to Seller on demand the
cost of repairing and restoring any damage as aforesaid).

5.1.3 Prior to conducting any physical inspection or testing at the Property
(besides routine visual inspections), Purchaser and Purchaser’s Representatives
shall obtain, and during the period of such inspection or testing shall
maintain, at their expense: (i) commercial general liability (“CGL”) insurance,
issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another “occurrence” form providing equivalent coverage, including contractual
liability and personal injury liability coverage, with limits of not less than
Two Million Dollars ($2,000,000) for any one occurrence and Five Million Dollars
($5,000,000) in the aggregate; (ii) comprehensive automobile liability insurance
(covering any automobiles owned or operated by Purchaser or Purchaser’s
Representatives) issued on a form at least as broad as ISO Business Auto
Coverage form CA 00 01 07 97 or other form providing equivalent coverage;
(iii) worker’s compensation insurance or participation in a monopolistic state
workers’ compensation fund, and (iv) employer’s liability insurance or (in a
monopolistic state) Stop Gap Liability insurance. Such automobile liability
insurance shall be in an amount not less than One Million Dollars ($1,000,000)
for each accident. Such worker’s compensation insurance shall carry minimum

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limits as defined by the law of the jurisdiction in which the Property is
located (as the same may be amended from time to time). Such employer’s
liability insurance shall be in an amount not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee. Seller shall
be covered as additional insureds on the CGL and automobile liability insurance
policies with respect to liability arising out of the named insured’s acts or
omissions relating to the Property. The insurer and the terms and conditions of
all the foregoing policies shall be acceptable to Seller. Prior to making any
entry upon the Property to conduct the testing requiring insurance coverage, as
provided above, Purchaser shall furnish to Seller a certificate of insurance
evidencing the foregoing coverages, which certificate of insurance shall be in
form and substance satisfactory to Seller.

5.1.4 [Intentionally deleted]

5.1.5 Purchaser hereby agrees to indemnify, defend, and hold harmless Seller,
its partners, members, affiliates, officers, directors, agents, employees, and
representatives (collectively, the “Indemnified Parties”) from and against any
and all liens, claims, or damages of any kind or nature, including any demands,
actions or causes of action, assessments, losses, reasonable costs, expenses,
liabilities, interest and penalties, and reasonable attorneys’ fees suffered,
incurred, or sustained by any of the Indemnified Parties directly caused by
Purchaser or Purchaser’s Representatives with respect to any due-diligence
activities at the Property pursuant to this Agreement, except any arising from
the discovery of preexisting conditions (so long as Purchaser does not
exacerbate any such condition).

5.2 As Is, Where Is

5.2.1 Except as provided in the express representations and warranties of Seller
set forth in Section 6.1 and Article 12 of this Agreement and in Seller’s
Assignment and Assumption of Ground Lease, the Bill of Sale and the FIRPTA
Certificate (all as defined below) (collectively, the “Express
Representations”), Seller does not, by the execution and delivery of this
Agreement, and Seller shall not, by the execution and delivery of any document
or instrument executed and delivered in connection with the Closing, make any
representation or warranty, express or implied, of any kind or nature
whatsoever, with respect to the Property, and all such warranties are hereby
disclaimed.

5.2.2 Without limiting the generality of the foregoing, other than the Express
Representations, Seller makes, and shall make, no express or implied warranty as
to matters of title, zoning, acreage, tax consequences, physical or
environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, storage or disposal of any toxic or hazardous waste or
toxic, hazardous or regulated substance), valuation, governmental approvals,
governmental regulations or any other matter or thing relating to or affecting
the Property (collectively, the “Disclaimed Matters”).

5.2.3 Notwithstanding anything to the contrary set forth in this Agreement, but
subject to the Express Representations and Seller’s obligations set forth in
Section 7.1 of this Agreement, and subject to Article 10 hereof, the Property,
including without limitation the roofs, all structural components, all heating,
ventilating, air conditioning, mechanical, plumbing, and

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

electrical systems, fire and life safety and all other parts of the Improvements
constituting a portion of the Property, shall be conveyed to Purchaser, and
Purchaser shall accept same, in their “AS IS” “WHERE IS” condition on the
Closing Date (subject only to normal wear and tear between the Effective Date
and the Closing Date), “WITH ALL FAULTS” and “SUBJECT TO ALL DEFECTS.” Purchaser
acknowledges that Seller’s willingness to sell the Property to Purchaser at the
Purchase Price has been induced, in part, by the agreement of Purchaser to
purchase the Improvements and the Personal Property in such “AS IS” condition.
Purchaser hereby acknowledges, represents and warrants that it is not in a
disparate bargaining position with respect to Seller in connection with the
transaction contemplated hereby, that Purchaser freely and fairly agreed to the
waivers and conditions of this Section 5.2.3 as part of the negotiations of this
Agreement, and Purchaser has been represented by adequate legal counsel in
connection herewith and has conferred with such legal counsel concerning the
waivers and other conditions of this Section 5.2.

5.2.4 Without in any way limiting any provision of this Section 5.2, Purchaser
specifically acknowledges and agrees that, except with respect to the Express
Representations and the obligations of Seller set forth in Section 7.1 of this
Agreement, and subject to Article 10 hereof, and Purchaser hereby waives,
releases and discharges any claim it has, might have had or may have against
Seller with respect to (i) the Disclaimed Matters, (ii) the condition of the
Property as of the Closing Date, (iii) the past, present or future condition or
compliance of the Property with regard to any environmental protection,
pollution control or land use laws, rules, regulations, orders or requirements,
including, without limitation, CERCLA (as hereinafter defined), or (iv) any
other state of facts that exists with respect to the Property. The waiver,
release and discharge set forth in this Section 5.2.4 shall survive the Closing
or any termination of this Agreement.

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

6.1 Seller’s Representations and Warranties. Seller represents to Purchaser as
of the Effective Date as follows:

6.1.1 Organization. Seller is a Delaware limited liability company, duly formed,
validly existing and in good standing under the laws of Delaware and the
District of Columbia.

6.1.2 Authority/Consent. Seller possesses all requisite power and authority, and
has taken all actions required by its organizational documents and applicable
law, to execute and deliver this Agreement and will by Closing have taken all
actions required by its organizational documents and applicable law, to
consummate the transactions contemplated by this Agreement.

6.1.3 Litigation. Except as may be disclosed on Schedule 6.1.3 attached hereto,
no material action, suit or other proceeding (including, but not limited to, any
condemnation action or real estate tax appeal) is pending or, to Seller’s
knowledge, has been threatened in writing that concerns or involves the
Property, or Seller’s authority to convey the Property pursuant to this
Agreement.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.1.4 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller.

6.1.5 Other Sales Agreements. Seller has not entered into any other contract to
sell the Property or any part thereof which is currently in effect.

6.1.6 Options or Rights of First Refusal. Neither Seller nor any predecessor to
Seller has granted any option, right of first refusal or first opportunity to
any party to acquire any interest in the Property or any portion thereof.

6.1.7 Contracts. Except for the Contracts referenced on Schedule 1.8, there are
no current material contracts of construction, employment, parking, maintenance,
commission, management, service, or supply in effect and entered into by Seller
which will affect the Property after Closing. Seller has provided Purchaser with
true, correct and complete copies of all Contracts, including all amendments and
modifications thereof, prior to the execution of this Agreement by Purchaser and
Seller.

6.1.8 Employees. Seller has no employees.

6.1.9 Leases. Except for the Ground Lease, the Leases referenced on
Schedule 1.5, the Licenses referenced on Schedule 1.6, the leases, amendments or
other occupancy agreements which may be entered into by Seller pursuant to
Section 7.1 of this Agreement, and the Post-Closing Intelsat Lease (hereinafter
defined), there are no leases, rental agreements, licenses, license agreements
or other occupancy agreements with anyone in effect which will affect the
Property after Closing. To Seller’s knowledge, each Lease is in full force and
effect, and, except as otherwise set forth in the Rent Roll (hereinafter
defined), no rent has been paid more than one month in advance. To Seller’s
knowledge, except as may be described in Schedule 6.1.9 attached hereto, there
exists no material default by Seller or, to Seller’s knowledge, any tenant under
any of the Leases. Seller has provided Purchaser with true, correct and complete
copies of all Leases, including all amendments and modifications thereto, prior
to the execution of this Agreement by Purchaser and Seller. The rent roll
attached hereto as Schedule 6.1.9(A) (the “Rent Roll”) is true and accurate in
all material respects. Schedule 6.1.9(B) identifies all free rent accruing under
the Leases from and after the Effective Date. Schedule 1.8 identifies all
security deposits held by Seller, as landlord, under the Leases. Except as
otherwise indicated on Schedule 6.1.9, (a) Seller has not received any written
notice from any tenant under any currently effective Lease that Seller is in
default in any material respect of any material obligations of Seller to such
tenant, which default has not been cured; (b) Seller has not delivered any
written notice to a tenant that such tenant is in default in any material
respect of any material obligations of such tenant under such Lease that has not
been cured; (c) Purchaser will have no obligation to pay brokerage commissions
after Closing either upon any extension or renewal of any Lease that is
currently in effect, or upon the exercise of any option to lease additional
premises, (d) no tenant has entered into any subleases of all or any portion of
its premises, and (e) no tenant is entitled to any free rent for any periods of
time after Closing.

6.1.10 Leasing Commissions and Tenant Allowances. Schedule 6.1.10 attached
hereto identifies all outstanding and deferred leasing commissions payable with
respect to the Leases, and all tenant improvements allowances payable or to
become payable with respect to the Leases.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.1.11 Violations of Law. Except as set forth on Schedule 6.1.11, and to
Seller’s knowledge, Seller has not received written notice from any governmental
authority of any material violation of any federal or municipal laws,
ordinances, orders, regulations and requirements affecting the Property or any
portion thereof (including the conduct of business operations thereon),
including federal and municipal laws and ordinances regulating the use of
hazardous substances, which are unresolved. In addition, except as may be
included in the Property Information or otherwise disclosed in writing to
Purchaser, and to Seller’s knowledge, Seller has not received any written notice
from any governmental authorities with respect to (i) any special assessments or
proposed increases in the assessed value of the Property: (ii) any condemnation
or eminent domain proceedings affecting the Property; or (iii) any violation of
any zoning, health, fire safety or other law, regulation or code applicable to
the Property which remains outstanding.

6.1.12 Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended.

6.1.13 Ground Lease. A true, correct and complete copy of the Ground Lease has
been delivered to Purchaser as part of the Property Information. To Seller’s
knowledge, the Ground Lease is in full force and effect, and Seller has
performed all of its material obligations under the Ground Lease (including the
payment of all amounts due to Ground Lessor thereunder and to third parties as
required by the Ground Lease) as of the Effective Date. Except for the Leases
and Licenses, Seller has not assigned, transferred or subleased any of its
rights under the Ground Lease. Ground Lessor has not provided Seller with any
written notice of default under the Ground Lease, and to Seller’s knowledge,
there exists no event which with the giving of notice or the passage of time
would constitute a material default under the Ground Lease (the “Liability Cap
Increase Representation”). Seller is the only holder of the leasehold interest
created by the Ground Lease. Seller has obtained Ground Lessor’s consent for all
Leases to the extent required under the Ground Lease; provided, however, with
respect to the Leases with the Broadcasters Child Development Center and the
Embassy of Honduras, the foregoing representation shall be limited to Seller’s
knowledge.

6.1.14 No Conflicts. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organic documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller or the Property may be bound.

6.1.15 District of Columbia Soil Characteristic. The characteristic of the soil
of the Property, as described by the Soil Conservation Service of the U.S.
Department of Agriculture in the Soil Survey Book of the District of Columbia
(area 11) published in July, 1976, and as shown on the Soil Maps of the District
of Columbia at the back of that publication, is Urban Land. For further
information, Purchaser may contact a soil testing laboratory, the

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

District of Columbia Department of Environmental Services or the Soil
Conservation Service of the U.S. Department of Agriculture. The foregoing is
given pursuant to requirements of the District of Columbia Code and is not
intended, and shall not be construed as, limiting the conditions set forth
herein with respect to Purchaser’s right to make investigations, tests and
studies satisfactory to Purchaser.

6.1.16 District of Columbia Underground Storage Tank Disclosure Notice. In
accordance with the requirements of Section 3(g) of the District of Columbia
Underground Storage Tank Management Act of 1990, as amended by the District of
Columbia Underground Storage Tank Management Act of 1990 Amendment Act of 1992
(the “Act”), Seller has informed Purchaser, and hereby re-informs Purchaser,
that except as referenced in that certain Phase I Environmental Site Assessment
issued by Advantage Environmental Consultants, LLC, dated May 8, 2012, a copy of
which has been provided to Purchaser as part of the Property Information, Seller
has no knowledge of the existence or removal, during Seller’s ownership of the
Property, of any underground storage tanks at or from the Property, as that term
is defined in the Act. This disclosure notice was provided to Purchaser prior to
entering into this Agreement as required by the Act.

6.2 Purchaser’s Representations and Warranties. Purchaser represents to Seller,
as of the Effective Date, as follows:

6.2.1 Organization. Purchaser is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Delaware.

6.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.

6.2.3 Prohibited Transaction. Neither Purchaser nor any person, group, entity or
nation that Purchaser is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Purchaser
is not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Purchaser is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. None of the funds of Purchaser have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Purchaser is prohibited by law or that the transactions
contemplated by this Agreement or this Agreement is or will be in violation of
applicable law. Purchaser has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.3 Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of Robert Lambert (the “Seller
Knowledge Individual”), which employee is in the primary position of
responsibility with respect to the Property, having made appropriate review of
files relating to the Property. In no event shall the Seller Knowledge
Individual have any personal liability hereunder.

6.4 Survival. All of the representations and warranties set forth in this
Article 6 shall survive the Closing for a period of one hundred twenty
(120) days, subject to the provisions of Section 11.1 of this Agreement.

ARTICLE 7 COVENANTS OF SELLER PRIOR TO CLOSING

7.1 Operation of Property. From the Effective Date until the earlier of (i) the
termination of this Agreement, and (ii) Closing, Seller shall operate the
Property in accordance with the terms of this Section 7.1.

7.1.1 From the Effective Date until the Closing, Seller shall continue to
operate, maintain and repair the Property in the ordinary course of business,
but shall not take any of the following actions without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed (provided that if Seller desires to enter into a new
lease or license following the Effective Date, Purchaser may withhold its
consent to such lease or license in its sole and absolute discretion): (a) make
or permit to be made any material alterations to or upon the Property, (b) enter
into any contracts for the provision of services and/or supplies to the Property
which are not terminable without premium or penalty by Purchaser upon thirty
(30) days’ prior written notice following the Closing, or amend or modify the
Contracts in any manner, unless such Contract as amended may be terminated
without premium or penalty upon thirty (30) days’ prior written notice, or
knowingly fail to timely perform its material obligations under the Contracts
(provided that in the case of emergency or other exigent circumstances, Seller
shall have the right to enter into contracts to perform repairs or replacements
without Purchaser’s consent), (c) enter into any leases or licenses with respect
to the Property or any part thereof, or extend, modify, cancel or otherwise
alter any one or more of the Leases (unless required by the terms of any Lease),
collect rent thereunder for more than one month in advance, apply any security
deposits held in accordance with the Leases or the Licenses, or fail to timely
perform its obligations under the Ground Lease, the Leases or the Licenses, in
each case whether or not such action is taken in the ordinary course of
business, (d) materially reduce or change the level of maintenance to the
Property, (e) encumber, sell or transfer the Property or any interest therein or
actively negotiate with any third party respecting the sale of the Property or
any interest therein or otherwise dispose of the Property or any part thereof or
interest therein, or alter or amend the zoning classification of the Land or
Improvements, (f) remove or permit the removal of any Personal Property from the
Property, except when replaced with items of equal or greater quality and value,
and except for the use and consumption, which shall be replenished by Seller
prior to Closing, of inventory, office and other supplies and spare parts, and
the replacement of worn out, obsolete and defective tools, equipment and
appliances, in each case in the ordinary course of business, or (g) settle,

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

compromise, withdraw or terminate any real estate tax appeal or proceeding
affecting the Property other than any relating solely to periods prior to Tax
Year 2013 (which Seller retains the full and unfettered right to settle or
compromise, and any refunds applicable to such period shall belong solely to
Seller). Seller shall not modify the Ground Lease in any respect. In addition,
and notwithstanding the foregoing, Seller shall have the right, without
Purchaser’s consent, to continue to perform improvements to the Property, and
make alterations thereto, which are expressly required under the Leases.
Whenever in this Section Seller is required to obtain Purchaser’s consent with
respect to any proposed action or transaction, Purchaser shall, within five
(5) Business Days after receipt of Seller’s receipt of request therefor, notify
Seller of its approval or disapproval of same and, if Purchaser fails to notify
Seller in writing of its disapproval within said five (5) Business Day period,
Purchaser shall be deemed to have approved same.

7.1.2 Except as may be required by the terms of any Lease or the Ground Lease,
Seller shall have no obligation to Purchaser to (i) bring the Property into
compliance with any laws or regulations applicable to the Property, or (ii) make
or perform any capital repairs or replacements.

7.1.3 Purchaser shall review the Contracts within ten (10) days after the
Effective Date to determine, among other things, whether such Contracts are
terminable, and to determine whether Purchaser desires to assume any of such
agreements. Not later than fifteen (15) days after the Effective Date, Purchaser
shall deliver a notice to Seller setting forth which of such Contracts, if any,
that Purchaser elects to have Seller attempt to terminate; provided, however,
that Purchaser shall not have the right to terminate the following Contracts:
(i) Natural Gas, Electric Power Supply Service and Green-E (®) Certified
Renewable Energy Credits Purchase and Sales Base Agreement dated October 28,
2010, by and between Washington Gas Energy Services, Inc. (“Washington Gas”),
and Intelsat Global Service Corporation (predecessor to Seller), as amended and
supplemented (the “Energy Supply Contract”), and (ii) food management service
agreement between Seller and Sodexo Management, Inc. (the “Sodexo Contract”),
copies of which was provided to Purchaser as part of the Property Information.
Seller shall seek to obtain the consent of Washington Gas under the Energy
Supply Contract to the assumption of Seller’s obligations thereunder as provided
in Section VII(F) thereof, and confirmation from Washington Gas as to whether
all amounts due thereunder from Seller have been paid. Purchaser acknowledges
that Purchaser will not have the right to assume that certain Master Services
Agreement dated December 8, 2011, by and between Intelsat Corporation and Ryan,
LLC and, subject to the terms of the Post-Closing Intelsat Lease, the Sodexo
Contract. Seller will deliver such notices of termination at Closing as to all
such Contracts timely designated by Purchaser, it being understood that any
termination or similar fees associated therewith shall be paid by Seller, and
Purchaser shall have no responsibility or liability therefor. At Closing, Seller
shall assign to Purchaser, and Purchaser shall assume, the Contracts (as
identified on Schedule 1.8 hereto), including the Energy Supply Contract, but
excluding any Contract Purchaser elects to terminate pursuant to this
Section 7.1.3, pursuant to the Bill of Sale and Assignment and Assumption
Agreement.

7.2 Governmental Notices. Promptly after receipt, Seller shall provide Purchaser
with copies of any written notices that Seller receives with respect to (i) any
special assessments or proposed increases in the valuation of the Property;
(ii) any condemnation or eminent domain

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

proceedings affecting the Property; or (iii) any violation of any Environmental
Law or any zoning, health, fire, safety or other law, regulation or code
applicable to the Property. In addition, Seller shall deliver or cause to be
delivered to Purchaser, promptly upon receipt thereof by Seller, copies of any
written notices of default given or received by Seller under any of the Leases
or the Ground Lease.

7.3 Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing which concerns or affects
Seller or the Property and which is instituted after the Effective Date.

7.4 Insurance. Prior to Closing, Seller will maintain Seller’s existing
insurance coverage with respect to the Property.

7.5 Estoppel Certificates. Seller shall use good faith business efforts to
obtain and deliver to Purchaser, not later than the date that is five
(5) Business Days prior to the Closing Date, an estoppel certificate in
substantially the form of Exhibit C attached hereto from each tenant at the
Property (or in the form required by each tenant’s lease) (collectively, the
“Lease Certificates”). Seller’s obligation to use good faith business efforts to
obtain Lease Certificates from all tenants shall be deemed to require Seller
only to make requests therefor and to follow up on a commercially reasonable
manner, but shall not include the payment of any money, issuance of any default
notices or any other extraordinary action by Seller.

7.6 Ground Lessor Consent. From and after the Effective Date, Seller shall use
good faith business efforts to obtain the following from Ground Lessor, in form
and substance reasonably satisfactory to Seller and Purchaser: (A) Ground
Lessor’s written consent, in accordance with the terms of Article 7-1(B) of the
Ground Lease, to both (I) the assignment of Seller’s interest, as lessee, under
the Ground Lease to Purchaser, and (II) the Post-Closing Intelsat Lease (as
defined below), and (B) Ground Lessor’s written confirmation that (i) Seller
shall have no liability under the Ground Lease on account of any act, occurrence
or omission that occurs from and after Closing, in accordance with a “novation
agreement” or similar document; (ii) Ground Lessor has not sent Seller any
written notice of default under the Ground Lease that has not been cured and, to
the best of Ground Lessor’s knowledge, Seller is in compliance with all of
Seller’s monetary and material non-monetary obligations as ground lessee under
the Ground Lease; (iii) Purchaser shall have no liability under the Ground Lease
for acts, occurrences, omissions or obligations that accrued or occurred prior
to the Closing (except for acts, occurrences or omissions of a continuing
nature, provided that Purchaser’s liability shall be limited to acts,
occurrences or omissions accruing from after the Closing), and (iv) from and
after the Closing, to the best of Ground Lessor’s knowledge, fee simple title to
the Improvements will vest in Purchaser. The consent and confirmation described
in the immediately preceding sentence are referred to collectively as the
“Ground Lessor Consent.” It is understood that in the event the Ground Lessor
does not confirm the matters set forth in clauses (ii) and (iii) above (the
“Ground Lessor No Default Confirmation”), then Purchaser shall rely exclusively
on the Liability Cap Increase Representation, and the failure by the Ground
Lessor to confirm the absence of defaults by Seller shall not, by itself, result
in a failure of the conditions precedent set forth in Sections 8.1.1 and 8.2.1.
Further, Ground Lessor’s failure to include the confirmation set forth in clause
(iv) above shall not, by itself, result in a failure of the conditions precedent
set forth in Sections 8.1.1 and 8.2.1. If required by Ground Lessor, Seller and
Purchaser shall

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provide to Ground Lessor any and all information or certifications requested by
Ground Lessor in connection with obtaining Ground Lessor’s consent to the
assignment of the Ground Lease and the Post-Closing Intelsat Lease, including,
but not limited to, (i) financial statements of Purchaser and Purchaser’s direct
and indirect managing members and general partners and each of Purchaser’s
passive investors, if any, owning at least a direct or indirect five percent
(5%) equity interest in Purchaser (it being acknowledged that in no event shall
Purchaser’s passive investors owning less than five percent (5%) equity in
Purchaser be required to deliver financial statements to Ground Lessor), and, to
the extent publicly available, Purchaser’s mortgage and mezzanine lenders
providing debt financing to enable Purchaser to close the transactions
contemplated hereby; and (ii) any and all documents, information and materials
in the possession of Seller or Purchaser, or both, that Ground Lessor, the
United States General Services Administration or their respective counsel may
request with respect to (a) security or safety concerns of the Ground Lessor, or
(b) Purchaser’s intended use, development and occupation of the Property. In
addition, Seller and Purchaser agree to make such modifications to the
Assignment and Assumption of Ground Lease in the form of Exhibit D hereto as may
be requested by Ground Lessor, so long as such modifications do not increase the
additional rent, management fee, parking fee or other financial obligations of
the ground lessee under the Ground Lease, or impose any new financial
obligations on the ground lessee, except for regularly scheduled increases of
such amounts as provided in the Ground Lease), shorten the existing or renewal
terms of the Ground Lease, impose any additional material restrictions on
Purchaser’s right to assign or mortgage its interest in the Ground Lease or
sublet the Improvements (or any portion thereof), or otherwise materially and
adversely affect or limit Purchaser’s rights or materially increase Purchaser’s
other obligations under the Ground Lease or impose any additional material
liability or expense on Purchaser. Seller will promptly forward to Purchaser
copies of any official notices or correspondence between Ground Lessor and
Seller pertaining to the request for Ground Lessor’s Consent, it being
understood that routine communications (such as, for example, electronic mail
messages attempting to schedule meetings or calls) may not be provided to
Purchaser.

ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING

8.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which (except for the condition referenced in Section 8.1.1)
may be waived in writing by Purchaser in Purchaser’s sole and absolute
discretion.

8.1.1 Ground Lessor Consent. Ground Lessor shall have issued the Ground Lessor
Consent.

8.1.2 Covenants. Seller shall have performed and observed, in all material
respects, all covenants of Seller under this Agreement.

8.1.3 Representations and Warranties. Subject to Section 8.4 of this Agreement,
all representations and warranties of Seller set forth in this Agreement shall
be true and correct in all material respects as if made on the Closing Date

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.1.4 Title. The Title Company shall be prepared to issue to Purchaser, at
standard rates, an ALTA Form B (2006) leasehold owner’s title insurance policy
in the amount of the Purchase Price, insuring that the leasehold estate to the
Property (including fee title interest to the Improvements) is vested in
Purchaser, subject only to the Permitted Exceptions, matters caused by Purchaser
or its activities on the Property, or other matters approved in writing by
Purchaser.

8.1.5 Delivery of Closing Documents. Seller shall have delivered each of the
Closing Documents required to be delivered under Section 9.2.1 of this
Agreement.

8.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Property is subject to satisfaction, on or before the Closing Date (as
such date may be extended or postponed as provided herein) of the following
conditions, any of which (except for the condition referenced in Section 8.2.1)
may be waived in writing by Seller, in Seller’s sole and absolute discretion:

8.2.1 Ground Lessor Consent. Ground Lessor shall issued the Ground Lessor
Consent.

8.2.2 Covenants. Purchaser shall have performed and observed, in all material
respects, all covenants of Purchaser under this Agreement.

8.2.3 Representations and Warranties. All representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date.

8.2.4 Delivery of Closing Documents. Purchaser shall have delivered each of the
Closing Documents required to be delivered under Section 9.2.2 of this
Agreement.

8.3 Failure of a Condition

8.3.1 In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties, the
disposition of the Deposit shall be governed solely by Article 11 of this
Agreement and not by this Section 8.3.1. Notwithstanding anything contained
herein to the contrary, if any of the conditions precedent to Purchaser’s
obligation to close, as set forth in Section 8.1 of this Agreement, are not
satisfied within the ten (10) Business Day period specified above and the same
are reasonably susceptible of being cured (as reasonably determined by Seller),
then Seller and Purchaser shall each have the right to extend such period in
which to satisfy the unsatisfied condition for a period of up to thirty
(30) additional days, by giving notice thereof to the other party within such
ten (10) Business Day period. Further, Purchaser shall have the right to waive

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the unsatisfied condition or conditions, by notice to Seller within five
(5) Business Days after expiration of the applicable satisfaction period,
without satisfaction having occurred, in which event the Closing Date shall be
the date which is five (5) Business Days after Seller’s receipt of Purchaser’s
waiver notice. It is understood and agreed that the failure of any condition set
forth in Section 8.1 of this Agreement (except for Section 8.1.5) shall not
constitute a default, breach of a covenant or other failure to perform by Seller
hereunder. Further, and notwithstanding anything to the contrary contained
herein, in no event shall the conditions set forth in Sections 8.1.1 and 8.2.1
be waived by either Purchaser or Seller, respectively.

8.3.2 If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no actual knowledge as of Closing.

8.4 Representations and Warranties. All representations and warranties made by
Seller in this Agreement shall be true and correct in all material respects as
of the Closing Date, except to the extent the facts and circumstances underlying
such representations and warranties may have changed between the Effective Date
and Closing; provided, however, that if on the Closing Date any such
representations and warranties are not true and correct in all material respects
or Seller has not performed any material covenants required to be performed by
Seller pursuant to this Agreement, Purchaser shall in any event be required to
close hereunder and pay the Purchase Price to Seller without any reduction or
credit; unless the breach of any representations and warranties or covenants
will have, in the aggregate, a “material adverse effect” and in such event,
Seller shall be entitled, at its option and in its sole discretion, to credit to
Purchaser such amount on account of such breach as will cause the same to no
longer have a “material adverse effect,” in which event Purchaser shall be
required to close hereunder. As used herein, a “material adverse effect” shall
be deemed to have occurred if by reason of such misrepresentation or breach of
covenant the fair market value of the Property is decreased by an amount
exceeding Eight Hundred Fifty Thousand Dollars ($850,000.00). For purposes
hereof, a representation or warranty shall not be deemed to have been breached
if the representation or warranty is not true and correct in all material
respects as of the Closing Date by reason of changed facts or circumstances
which (i) pursuant to the terms of this Agreement are permitted to have occurred
or (ii) are not within the reasonable control of Seller.

ARTICLE 9 CLOSING

9.1 Closing Date. The consummation of the transaction contemplated hereby (the
“Closing”) will take place at the office of Seller’s counsel in Washington, DC
via an escrow closing, on the date that is ten (10) days after issuance of the
Ground Lessor Consent (with time being of the essence with respect thereto), or
such earlier date as Seller and Purchaser may mutually agree upon in writing,
but in no event earlier than sixty (60) days following the Effective Date (the
“Closing Date”), and in no event shall the Closing Date occur after November 28,
2012 (the “Outside Closing Date”) (with time of the essence as to both the
Closing Date and the Outside Closing Date). If, as of the Outside Closing Date,
the Ground Lessor Consent has not been issued, then either Purchaser or Seller
shall have the right, each in its sole and absolute discretion, to terminate
this Agreement, in which event the Deposit shall be

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

returned promptly to Purchaser, whereupon neither party shall have any further
rights, duties or obligations hereunder, other than the obligations and rights
set forth here that expressly survive the termination of this Agreement.
Purchaser and Seller agree to finalize and execute all documents necessary for
the consummation of the transaction contemplated herein, including but not
limited to the settlement statement, and to deliver all such documents to the
Title Company in escrow not later than the end of the Business Day immediately
preceding the Closing Date in order to ensure the orderly and timely transfer of
all funds necessary for Closing by not later than 3:00 p.m. (local Washington,
DC time) on the Closing Date.

9.2 Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:

9.2.1 Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:

9.2.1.1 Assignment and Assumption of Ground Lease in the form of Exhibit D
hereto, subject to Section 7.6 of this Agreement;

9.2.1.2 Bill of Sale in the form of Exhibit E hereto;

9.2.1.3 Assignment and Assumption Agreement in the form of Exhibit F hereto;

9.2.1.4 Certificate of Non-Foreign Status in the form of Exhibit G hereto (the
“FIRPTA Certificate”);

9.2.1.5 Letters to each tenant under the Leases in the form of Exhibit H hereto,
notifying tenants of the conveyance of the Property to Purchaser and advising
them that, following the Closing Date, all future payments of rent are to be
made in the manner set forth therein;

9.2.1.6 Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

9.2.1.7 Such transfer tax forms as may be required as a condition to the
recordation of the Assignment and Assumption of Ground Lease;

9.2.1.8 Subject to Section 8.4, a certificate stating that each of Seller’s
representations and warranties contained in this Agreement is true and correct
in all material respects as of the Closing Date, including an updated Rent Roll
dated within five (5) Business Days of the Closing Date, which certificate shall
permit Purchaser’s mortgagee to rely upon the representations and warranties
made by Seller pursuant to Section 6.1.9 of this Agreement, subject to
Section 11.2 of this Agreement;

9.2.1.9 An Owner’s Affidavit in the form of Exhibit I attached hereto (the
“Owner’s Affidavit”). Seller shall also deliver to the Title Company and the
Purchaser such evidence as may be reasonably required by the Title Company with

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to the authority of the person(s) executing the Assignment and
Assumption of Ground Lease and the other documents required to be executed by
Seller on behalf of Seller;

9.2.1.10 Such documents as may be required to effectuate the Ground Lessor
Consent;

9.2.1.11 Evidence of the termination of Seller’s existing property management
agreement and copies of notices of termination of such other service agreements
and contracts that Purchaser elected to have terminated in accordance with
Section 7.1.3;

9.2.1.12 The Lease Agreement, by and between Purchaser, as landlord, and Seller,
as tenant, in the form of Exhibit J hereto (the “Post-Closing Intelsat Lease”);
and

9.2.1.13 The Lease Certificates, to the extent received.

9.2.2 Original Property Information Documents. Seller will deliver to Purchaser
originals within Seller’s possession or control of all items constituting the
Property Information referenced in Article 4, including, (i) to the extent in
Seller’s possession, an original counterpart of the Ground Lease and original
counterparts of the Leases, (ii) plans and specifications for the Improvements,
and (iii) Seller’s lease files.

9.2.3 Possession. Seller will deliver to Purchaser possession of the Property,
subject to the Leases.

9.2.4 Keys. Seller will deliver to Purchaser all keys in the possession or
subject to the control of Seller, including, without limitation, master keys as
well as combinations, card key inventory and unused cards for the security
systems, if any.

9.2.5 Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement.

9.3 Purchaser’s Obligations at the Closing. At the Closing, Purchaser will do,
or cause to be done, the following:

9.3.1 Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:

9.3.1.1 Assignment and Assumption Agreement in the form of Exhibit F hereto,
subject to Section 7.6 of this Agreement;

9.3.1.2 Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.3.1.3 Such transfer tax forms as may be required as a condition to the
recordation of the Assignment and Assumption of Ground Lease;

9.3.1.4 Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser;

9.3.1.5 A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct in all material
respects;

9.3.1.6 The Post-Closing Intelsat Lease; and

9.3.1.7 Such documents as may be required to effectuate the Ground Lessor
Consent.

9.3.2 Payment of Consideration. Purchaser will pay to Escrow Agent by bank wire
transfer of immediately available funds at Closing the Purchase Price in
accordance with Article 2 of this Agreement (subject to the credits, prorations
and adjustments provided hereby). The net closing proceeds due to Seller shall
be wire transferred to such account or accounts as Seller may designate, and
actually received in such account or accounts, not later than 3:00 p.m. (local
Washington, DC time) on the Closing Date (the “Wiring Deadline”), with time
being strictly of the essence with respect thereto.

9.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.

9.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.

9.5 Costs and Adjustments at Closing

9.5.1 Expenses. Subject to the provisions of Section 9.1 of this Agreement, the
local recordation and transfer taxes and recording fees imposed upon or payable
in connection with the recordation of the Assignment and Assumption of Ground
Lease, and any closing or escrow fees of the Escrow Agent shall be paid one-half
by Purchaser and one-half by Seller. Seller shall pay all costs and fees for
Seller’s representatives and consultants lien releases and related title company
charges. Purchaser shall pay all costs and fees for title examination, title
insurance and related title company charges, the Survey of the Property and all
of Purchaser’s due diligence studies and investigations. Seller and Purchaser
shall each pay its respective attorney’s fees.

9.5.2 Real Estate and Personal Property Taxes. The taxes imposed pursuant to
District of Columbia Code § 47-1005.01, which is commonly referred to as the
District of Columbia Possessory Interest Tax, real estate taxes and any personal
property taxes for the year in which the Closing occurs will be prorated between
Seller and Purchaser as of the Apportionment Time on the basis of actual bills
therefor, if available. If such bills are not available, then such taxes and
other charges shall be prorated on the basis of the most currently

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

available tax bills and, thereafter, promptly re-prorated upon the availability
of actual bills for the period. All rebates or reductions in taxes received
subsequent to Closing, net of costs of obtaining the same, shall be prorated as
of the Apportionment Time, when received. The current installment of all special
assessments, if any, which are a lien against the Property at the time of
Closing and which are being or may be paid in installments shall be prorated as
of the Apportionment Time. As used herein, the term “Apportionment Time” shall
mean 11:59 p.m. local Washington, DC time on the date immediately prior to the
Closing Date. No portion of the Purchase Price shall be allocated to the
Personal Property conveyed to Purchaser at Closing.

9.5.3 Lease Security Deposits and Rents. Seller shall pay to Purchaser, as a
credit against the Purchase Price, the amount of any cash security deposits
actually received by Seller pursuant to the Leases and not yet refunded to
tenants. All rents, common area charges, real estate taxes and other costs or
charges paid by tenants under the Leases shall be prorated as of the
Apportionment Time, to the extent actually collected by Seller. With respect to
any rent or charges that is delinquent at Closing, Seller shall have the right
to pursue all rights and remedies against the tenants to recover such
delinquencies; provided, however, that Seller shall not be entitled to
dispossess such tenants. Purchaser shall promptly remit to Seller any rent or
payments for any charges received by Purchaser subsequent to Closing which are
attributable to periods prior to Closing, to the extent such rent or payments
were not credited to Seller at Closing; provided, however, that such amounts
received from tenants after Closing will first be applied to such charges as are
then due and then applied in their reverse order of accrual until applied in
full; it being acknowledged that rent payable pursuant to the Lease with the
District of Columbia is paid in arrears and the amount payable pursuant to any
such Lease for the month in which Closing occurs shall be apportioned by Seller
and Purchaser upon receipt of such rent after the Closing. With respect to any
security deposits which are other than cash, Seller shall deliver to Purchaser
at the Closing the original documentation related thereto with such transfer
documentation as may be necessary, and prior to the time on which any letter of
credit is finally transferred, Seller shall, at Purchaser’s request, make draws
thereon if permitted pursuant to a Lease, and remit the proceeds to Purchaser.

9.5.4 Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be prorated as of the Apportionment Time. If
consumption of any of the foregoing is measured by meter, Seller shall, prior to
the Closing Date, endeavor to obtain a reading of each such meter and a final
bill as of the Closing Date. If there is no such meter or if the bill for any of
the foregoing shall have not been issued as of the Closing Date, the charges
therefor shall be adjusted as of the Apportionment Time on the basis of the
charges of the prior period for which such bills were issued and shall be
further adjusted between the parties when the bills for the correct period are
issued. Seller and Purchaser shall cooperate to cause the transfer of utility
accounts from Seller to Purchaser, if required by the utility. Seller shall be
entitled to retain any utility security deposits to be refunded. At Closing,
Purchaser shall post substitute utility security deposits to replace those
previously paid by Seller or, if the utility provider will not refund such
deposits to Seller, Seller shall be reimbursed therefor by Purchaser at Closing.

9.5.5 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the Closing Date, Seller will terminate its insurance coverage and
Purchaser will effect its own insurance coverage.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.5.6 Commissions. Seller shall be responsible for the payment of all
Commissions (as defined below); Purchaser shall be responsible for the payment
of all Future Commissions (as defined below). For purposes hereof, the term
“Commissions” shall mean the leasing commissions payable in connection with the
Leases and the Licenses in effect as of the Effective Date. For purposes hereof,
the term “Future Commissions” shall mean (i) any leasing commissions which
become due and payable after the Effective Date and arise from and by reason of
the exercise of any renewal option, extension option, expansion option, lease of
additional space, right of first offer, right of first refusal or similar right
or option in any such Lease, which is first exercised after the Effective Date,
and (ii) all leasing commissions which may become due and payable (whether
before or after the Closing Date) in connection with any new Lease entered into
between the Effective Date and the Closing Date, in each case which have been
approved (or deemed approved) by Purchaser to the extent required by the terms
hereof. If as of the Closing Date Seller shall have not paid any Commissions for
which Seller is responsible pursuant to the foregoing provisions, then
(a) Purchaser shall receive a credit against the Purchase Price in an amount
equal to such unpaid Commissions, (b) Purchaser shall thereby assume the
obligation of Seller to pay such Commissions, and (c) Seller shall no longer be
responsible for the payment of such Commissions.

9.5.7 Tenant Inducement Costs. Seller shall be responsible for the payment of
all Tenant Inducement Costs (as defined below), other than Future Tenant
Inducement Costs (as defined below). Purchaser shall be responsible for the
payment of all Future Tenant Inducement Costs. For purposes hereof, the term
“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement or concession
including, without limitation, tenant improvement costs, design, refurbishment
and other work allowances, lease buyout costs, and moving allowances; provided,
however, that “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period (it being agreed that Seller shall bear
such loss resulting from any free rental period with respect to the period prior
to the Closing Date and that Purchaser shall bear such loss with respect to the
period from and after the Closing Date). For purposes hereof, the term “Future
Tenant Inducement Costs” shall mean (i) any Tenant Inducement Costs which may
become due and payable, whether before or after the Closing Date, arising from,
relating to or in connection with the exercise after the Effective Date of any
renewal option, extension option, expansion option, lease of additional space,
right of first offer, right of first refusal or similar right or option or the
lapse or waiver of any right of cancellation expressly set forth and contained
in any of the Leases in effect as of the Effective Date), and (ii) all Tenant
Inducement Costs which may become due and payable in connection with the
execution and delivery between the Effective Date and the Closing Date of any
new Lease, in each case which have been approved (or deemed approved) by
Purchaser to the extent required by the terms hereof. If as of the Closing Date
Seller shall have not paid any Tenant Inducement Costs for which Seller is
responsible pursuant to the foregoing provisions, then (a) Purchaser shall
receive a credit against the Purchase Price in an amount equal to such unpaid
Tenant Inducement Costs, (b) Purchaser shall thereby assume the obligations of
Seller to pay such Tenant Inducement Costs pursuant to the Assignment and
Assumption Agreement in the form of Exhibit F hereto, and (c) Seller shall no
longer be responsible for the payment of such Tenant Inducement Costs.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.5.8 Closing Statement. Not later than two (2) Business Days prior to the
Closing, Seller or its agents or designees shall prepare, and promptly
thereafter, Seller and Purchaser shall jointly agree upon, a closing statement
(the “Closing Statement”) that will show the net amount due either to Seller or
to Purchaser as the result of the adjustments and prorations provided for in
this Agreement, and such net due amount shall be added to or subtracted from the
cash balance of the Purchase Price to be paid to Seller at the Closing, as
applicable. Not later than the date that is one hundred eighty (180) days after
the Closing Date, Seller and Purchaser shall jointly prepare a final closing
statement reasonably satisfactory to Seller and Purchaser in form and substance
(the “Final Closing Statement”) setting forth the final determination of the
adjustments and prorations provided for herein and setting forth any items that
are not capable of being determined at such time (and the manner in which such
items shall be determined and paid). The net amount due Seller or Purchaser, if
any, by reason of adjustments to the Closing Statement as shown in the Final
Closing Statement, shall be paid in cash by the party obligated therefor within
five (5) Business Days following that party’s receipt of the approved Final
Closing Statement. The adjustments, prorations and determinations agreed to by
Seller and Purchaser in the Final Closing Statement shall be conclusive and
binding on the parties hereto except for any items that are not capable of being
determined at the time the Final Closing Statement is agreed to by Seller and
Purchaser, which items shall be determined and paid promptly as soon as they are
capable of being determined and except for other amounts payable hereunder
pursuant to provisions which survive the Closing. Prior to and following the
Closing Date, each party shall provide the other with such information as the
other shall reasonably request (including, without limitation, access to the
books, records, files, ledgers, information and data with respect to the
Property during normal business hours upon reasonable advance notice) in order
to make the preliminary and final adjustments and prorations provided for
herein.

9.5.9 Ground Lease Payments. The Ground Lease Payments (hereinafter defined)
shall be prorated between Purchaser and Seller as of the Apportionment Time.
Seller shall be responsible for any Ground Lease Payments or other payments due
and owing to Ground Lessor under the Ground Lease for the time prior to the
Apportionment Time; and Purchaser shall be responsible for any Ground Lease
Payments or other payments due and owing to Ground Lessor under the Ground Lease
for the time after the Apportionment Time. As used herein, the term “Ground
Lease Payments” shall mean (i) the additional rent payments payable pursuant to
Article 3-2 of the Ground Lease; (ii) the management fee payable pursuant to
Article 3-3 of the Ground Lease, and (iii) the parking fee payable pursuant to
Article 3-4 of the Ground Lease. The Ground Lease Payments shall not include the
sum referenced in Article 3-1 of the Ground Lease.

9.5.10 No Financing Contingency. Notwithstanding anything contained herein (or
implied) to the contrary, it is expressly acknowledged by Purchaser (i) that the
Closing of the transactions contemplated by this Agreement is not subject to any
financing contingency and Purchaser agrees that the ability or inability of
Purchaser to obtain debt, equity investments or other financing in order to pay
all or any part of the Purchase Price shall not be a contingency or condition to
any of Purchaser’s obligations under this Agreement, and (ii) Seller shall have
no obligation whatsoever to assist or cooperate with Purchaser in connection
with obtaining any financing unless otherwise expressly agreed to herein;
provided, however, that at Purchaser’s request, Seller will distribute to any
tenants designated by Purchaser a form of subordination, non-disturbance and
attornment agreement requested by Purchaser’s mortgage lender, and seek

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the tenants’ cooperation in the execution thereof, but failure by any one or
more tenant to cooperate or execute such documents shall not constitute a
default by Seller or constitute a failure of a condition to Closing.

9.5.11 Survival. The provisions of this Section 9.5 shall survive Closing or a
termination of this Agreement.

ARTICLE 10 DAMAGE AND CONDEMNATION

10.1 Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage. Seller shall comply with the
requirements of the Ground Lease with respect to any casualty that occurs from
and after the Effective Date, notwithstanding anything to the contrary contained
in this Agreement.

10.1.1 Minor Damage. If the cost for repairing such damage is less than or equal
to Four Million Dollars ($4,000,000.00) (as determined by Seller’s independent
insurer), then Purchaser shall have the right at Closing to receive the amount
of the deductible plus all insurance proceeds received by Seller as a result of
such loss, or an assignment of Seller’s rights to such insurance proceeds, and
this Agreement shall continue in full force and effect with no reduction in the
Purchase Price, and Seller shall have no further liability or obligation to
repair such damage or to replace the Property.

10.1.2 Major Damage. If the cost for repairing such damage is greater than Four
Million Dollars ($4,000,000.00) (as determined by Seller’s independent insurer),
then Purchaser shall have the option, exercisable by written notice delivered to
Seller within ten (10) Business Days after Seller’s notice of damage to
Purchaser, either (i) to receive the amount of the deductible plus all insurance
proceeds received by Seller as a result of such loss, or an assignment of
Seller’s rights to such insurance proceeds, and this Agreement shall continue in
full force and effect with no reduction in the Purchase Price, and Seller shall
have no further liability or obligation to repair such damage or to replace the
Property; or (ii) to terminate this Agreement. If Purchaser elects to terminate
this Agreement, Purchaser shall give notice to Seller thereof, the Deposit shall
be returned to Purchaser, and thereafter neither party will have any further
rights or obligations hereunder, except for any obligations that expressly
survive termination. If Purchaser fails to notify Seller within such ten
(10) Business Day period of Purchaser’s election to terminate this Agreement,
then Purchaser shall be deemed to have elected option (i), and Purchaser and
Seller shall proceed to Closing in accordance with the terms and conditions of
this Agreement.

10.2 Condemnation and Eminent Domain. In the event that any condemnation
proceedings are instituted, or notice of intent to condemn is given, with
respect to all or any portion of the Property, Seller shall promptly notify
Purchaser thereof, in which event Purchaser shall have the right, at its sole
option, to terminate this Agreement by written notice to Seller and Escrow Agent
within ten (10) days after receipt of written notice of such action, in which
event the Deposit shall be returned to Purchaser, whereupon neither party shall
have any further rights, duties or obligations hereunder other than the
obligations and rights set forth herein that expressly survive the termination
of this Agreement. If Purchaser does not elect to terminate this

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement, then Purchaser shall consummate the purchase of the Property without
reduction of the Purchase Price, and the right to collect any condemnation award
or compensation for such condemnation shall be assigned by Seller to Purchaser
at Closing.

ARTICLE 11 REMEDIES AND ADDITIONAL COVENANTS

11.1 Seller Default At or Before Closing. If Seller is in breach or default of
any of its obligations or agreements hereunder when performance is required on
or prior to the Closing Date, or if any of the representations contained in
Section 6.1 should be false in any material respect (subject to the provisions
of Section 8.4), and Purchaser shall become actually aware of same on or prior
to the Closing Date and Purchaser shall not have waived its claims with regard
to same pursuant to this Agreement, then Purchaser shall give Seller written
notice of such breach or default on or prior to the Closing Date and Seller
shall have ten (10) Business Days from the date of receipt of such notice to
cure such breach or default and the Closing Date shall be extended accordingly.
If Seller fails to cure such breach or default within such ten (10) Business Day
period, then Purchaser shall have the right, at its sole option and as its sole
remedy, and Purchaser hereby waives its right to pursue any other remedy at law
or in equity, and as Purchaser’s sole and exclusive remedy, Purchaser shall
either (i) to terminate this Agreement by written notice to Seller and the
Escrow Agent, in which event the Deposit shall be returned to Purchaser,
whereupon neither party shall have any further rights, duties or obligations
hereunder other than the obligations and rights set forth herein that expressly
survive the termination of this Agreement, or (ii) to pursue specific
performance of the obligations of Seller hereunder. As a condition precedent to
Purchaser’s exercising any right it may have to bring an action for specific
performance hereunder, Purchaser must commence such action for specific
performance within forty-five (45) days after the scheduled Closing Date.
Purchaser agrees that its failure to timely commence such an action for specific
performance within such forty-five (45) day period shall be deemed a waiver by
it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against the Property. In no
event shall Purchaser seek, or Seller be liable for, any damages to Purchaser,
including, without limitation, punitive or consequential damages.

11.2 Seller Default From and After Closing.

11.2.1 If Seller is in breach or default of any of its obligations or agreements
hereunder that survive the Closing when performance is required or if any of the
Express Representations should be false in any material respect and Purchaser
shall first become actually aware of same after the Closing Date, then Purchaser
shall give Seller written notice of such breach or default of such obligation,
agreement or representation hereunder prior to the expiration of the applicable
survival period of such breach or default and Seller shall have thirty (30) days
from the date of receipt of such notice to cure such breach or default. If
Seller fails to cure such breach or default within such thirty (30) day period,
and the reasonably estimated losses or damages sustained as a result of Seller’s
failure or inability to perform any of its obligations, agreements or Express
Representations hereunder exceed One Hundred Thousand and 00/100 Dollars
($100,000.00) (the “Floor”), then Seller shall be liable for the actual direct
damages suffered by Purchaser due to such uncured breach or default from the
first dollar of loss. Notwithstanding anything to the contrary contained herein,
(i) in no event shall Seller be

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liable to Purchaser for damages under this Section in an aggregate amount in
excess of One Million Two Hundred Fifty Thousand and 00/100 Dollars
($1,250,000.00) (the “Liability Cap”), except as otherwise set forth in
Section 11.2.2 below, (ii) Seller’s inability to satisfy a condition of this
Agreement shall not be considered a default by Seller hereunder unless such
inability results from the breach of any of Seller’s representations set forth
in Section 6.1 or the breach of Seller’s express covenants and obligations
hereunder, and (iii) if Purchaser has knowledge of a default by Seller on the
Closing Date and Purchaser elects to close the transaction contemplated herein,
Purchaser shall be deemed to have irrevocably waived such default and Seller
shall not have any liability with respect to such default.

11.2.2 In the event the Ground Lessor does not deliver the Ground Lessor No
Default Confirmation, the Liability Cap shall be increased by an amount equal to
One Million Seven Hundred Fifty Thousand and 00/100 Dollars ($1,750,000.00) (the
“Liability Cap Increase”) (i.e., $3,000,000 in the aggregate), which Liability
Cap Increase shall solely apply to damages suffered by Purchaser as a result of
a breach by Seller of the Liability Cap Increase Representation.

11.3 Purchaser Default. The parties acknowledge and agree that Seller should be
entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date, then, as Seller’s sole remedy, Seller shall be
entitled to terminate this Agreement by giving written notice thereof to
Purchaser prior to or at the Closing, in which event the Deposit shall be paid
to Seller as fixed, agreed and liquidated damages, and, after the payment of the
Deposit to Seller, neither Seller nor Purchaser will have any further rights or
obligations under this Agreement, except for any obligations that expressly
survive termination.

11.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever, then
Purchaser shall promptly deliver to Seller all Property Information provided to
Purchaser by Seller, including copies thereof in any form whatsoever, including
electronic form, along with copies of any and all tests results and studies of
the Property performed by or on behalf of Purchaser pursuant to Article 5,
excluding any confidential or proprietary information or financial modeling. The
obligations of Purchaser under this Section 11.4 shall survive any termination
of this Agreement.

ARTICLE 12 BROKERAGE COMMISSION

12.1 Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction, except for CBRE, Inc.
(“Seller’s Broker”) and that Seller has not taken any action which would result
in any real estate broker’s or finder’s fees or commissions being due and
payable to any party other than Seller’s Broker with respect to the transaction
contemplated hereby. Seller will be solely responsible for the payment of
Seller’s Broker’s commission in accordance with the provisions of a separate
agreement. Purchaser hereby represents and warrants to Seller that Purchaser has
not contracted or entered into any

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

agreement with any real estate broker, agent, finder, or any party in connection
with this transaction and that Purchaser has not taken any action which would
result in any real estate broker’s or finder’s fees or commissions being due or
payable to any party with respect to the transaction contemplated hereby.

12.2 Indemnity. Each party hereby indemnifies and agrees to hold the other party
harmless from and against any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12. Notwithstanding anything to the contrary
contained in this Agreement, the indemnities set forth in this Section 12.2
shall survive the Closing or earlier termination of this Agreement.

ARTICLE 13 NOTICES

13.1 Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.

13.2 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by UPS or a similar nationally recognized overnight
courier service, or (iv) by facsimile with both telephonic confirmation and a
confirmation copy delivered by another method set forth in this Section. All
such notices, demands, requests or other communications shall be deemed to have
been given for all purposes of this Agreement upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.

13.3 Addresses. The addresses for proper notice under this Agreement are as
follows:

 

As to Seller:   

Intelsat Global Service LLC

3400 International Drive, NW

Washington, DC 20008

Attn: Robert A. Lambert

Fax: (202) 944-6899

With copies to:   

Intelsat Global Service LLC

3400 International Drive, NW

Washington, DC 20008

Attn: General Counsel

Fax: (202) 944-7529

   - and -   

DLA Piper LLP (US)

500 Eighth Street, NW

Washington, DC 20004

Attention: Frederick L. Klein

Fax: (202) 799-5101

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

As to Purchaser:   

SL 4000 Connecticut LLC

601 W. 26th Street, Suite 1275

New York, NY 10001

Attention: Mark Karasick

Fax: (646) 365-0059

With a copy to:   

Gerstein Strauss & Rinaldi LLP

57 West 38th Street, Ninth Floor

New York, NY 10018

Attention: Victor Gerstein

Fax: (212) 575-2387

And to:   

Levy Holm Pellegrino & Drath LLP

950 Third Avenue, Suite 3101

New York, NY 10022

Attention: Steven I. Holm

Fax: (212) 759-9390

As to Escrow Agent:   

First American Title Insurance Company

2750 Chancellorsville Drive

Tallahassee, FL 32312

Attn: Jason Jones

Fax: 850-668-0312

Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii), (iii) or (iv) of this Section 13.3.

ARTICLE 14 ASSIGNMENT

Purchaser shall not have the right to assign its rights or delegate its duties
under this Agreement without the prior written consent of Seller, which consent
may be granted or withheld in Seller’s sole and absolute discretion. For
purposes hereof, an assignment shall include a transfer, directly or indirectly,
of any of the ownership, membership or other legal or beneficial interests in
Purchaser, and shall also include any transfer that could affect the Ground
Lessor Consent in any manner. Within twenty (20) days following the Effective
Date, Purchaser shall provide written notice to Seller specifying the names of
each entity and individual owning at least a direct or indirect five percent
(5%) equity interests in Purchaser.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 15 MISCELLANEOUS

15.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.

15.2 Modifications. This Agreement may not be modified except by the written
agreement of the parties.

15.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

15.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

15.5 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

15.6 Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the District of Columbia (without
reference to conflicts of laws principles).

15.7 Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.

15.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.

15.9 Severability. In the event that any one or more of the provisions contained
in this Agreement (except the provisions relating to Seller’s obligations to
convey the Property and Purchaser’s obligation to pay the Purchase Price, the
invalidity of either of which shall cause this Agreement to be null and void)
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein; provided, however, that
the parties hereto shall endeavor in good faith to rewrite the affected
provision to make it (i) valid, and (ii) consistent with the intent of the
original provision.

15.10 Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.11 Business Days. “Business Day” means any day on which business is generally
transacted by banks in the District of Columbia, but shall not include the
holidays of Rosh Hashanah (September 17 and 18, 2012), Yom Kippur (September 26,
2012) and Succoth (October 1, 2, 8 and 9, 2012). If the final date of any period
which is set out in any paragraph of this Agreement falls upon a day which is
not a Business Day, then, and in such event, the time of such period will be
extended to the next Business Day.

15.12 No Memorandum. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.

15.13 Press Releases. Prior to Closing, any release to the public of information
with respect to the matters set forth in this Agreement will be made only in the
form approved by Purchaser and Seller and their respective counsel.

15.14 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the prevailing party
in such litigation will be entitled to collect from the other party all costs,
expenses and reasonable attorneys’ fees incurred in connection with such action.

15.15 Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts (which counterparts may be executed by facsimile) which
shall together constitute a single document. However, this Agreement shall not
be effective unless and until all counterpart signatures have been obtained. An
unsigned draft of this Agreement shall not be considered an offer by either
party to purchase or sell the Property.

15.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.

15.17 Confidentiality

15.17.1 Except as provided otherwise in this Section 15.17, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the other party. However, each party consents to any disclosure of
this Agreement which the other party reasonably believes is required by law or
which is recommended in good faith by counsel to such other party.

15.17.2 It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consultants, financial advisors, rating agencies, or potential lenders, as the
case may be, or prevent any party hereto from complying with applicable laws,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements. Notwithstanding the foregoing, Purchaser shall have the
right to deliver such information to Purchaser’s potential investors and
potential lenders, in each case on a need-to-know basis after the recipients
have been informed of the confidential nature of such information and directed
not to disclose such information except in accordance with this Section 15.17.
The aforementioned shall not preclude the disclosure to potential investors of
the proposed purchase price, the net operating income of the Property and the
approximate rate of return on the investment.

15.17.3 In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its representatives in order to enforce the
provisions of this Section 15.17.

15.17.4 Notwithstanding any other provision of this Agreement, the provisions of
Section 15.17 shall survive the termination of this Agreement for one (1) year
following the Effective Date, but shall not survive Closing.

15.17.5 Nothing contained in this Section 15.17 shall be construed to modify, or
terminate, the terms and conditions of the Confidentiality Agreement dated
March 26, 2012, executed by Shimshon Klugman, on behalf of Purchaser (the
“Confidentiality Agreement”); provided, however, in the event of any express
conflict between the terms of this Section 15.17 and the Confidentiality
Agreement, the terms of this Section 15.17 shall control.

15.18 Jurisdiction and Service of Process. The parties hereto agree to submit to
personal jurisdiction in the District of Columbia in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, the parties
hereby agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the parties in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in the District of Columbia and that any process or notice of motion or
other application to any such court in connection with any such action or
proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. Purchaser hereby irrevocably
designates its counsel, Steven I. Holm, as its agent for service of process in
connection with any matter relating to this Agreement. Any legal suit, action or
other proceeding by one party to this Agreement against the other arising out of
or relating to this Agreement (other than any dispute which, pursuant to the
express terms of this Agreement, is to be determined by arbitration) shall be
instituted only in the Superior Court of the District of Columbia, or the United
States District Court for the District of Columbia, and each party hereby waives
any objections which it may now or hereafter have based on venue and/or forum
non-conveniens of any such suit, action or proceeding and submits to the
jurisdiction of such courts. The provisions of this Section 15.18 shall survive
the Closing or the termination hereof.

15.19 Seller’s Exculpation. Purchaser agrees that it does not have and will not
have any claims or causes of action against the Seller Knowledge Individual or
any disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, manager, partner,

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

principal, parent, subsidiary or other affiliate of Seller, including, without
limitation, any officer, director, employee, trustee, shareholder, partner or
principal of any such parent, subsidiary or other affiliate (collectively,
“Seller’s Affiliates”), arising out of or in connection with this Agreement or
the transactions contemplated hereby. Purchaser agrees to look solely to
Seller’s interest in the Property or the proceeds received by Seller at Closing
for the satisfaction of any liability or obligation arising under this Agreement
or the transactions contemplated hereby, or for the performance of any of the
covenants, warranties or other agreements contained herein, and further agrees
not to sue or otherwise seek to enforce any personal obligation against any of
Seller’s Affiliates with respect to any matters arising out of or in connection
with this Agreement or the transactions contemplated hereby. Without limiting
the generality of the foregoing provisions of this Section 15.19, Purchaser
hereby unconditionally and irrevocably waives any and all claims and causes of
action of any nature whatsoever it may now or hereafter have against Seller’s
Affiliates, and hereby unconditionally and irrevocably releases and discharges
Seller’s Affiliates from any and all liability whatsoever which may now or
hereafter accrue in favor of Purchaser against Seller’s Affiliates, in
connection with or arising out of this Agreement or the transactions
contemplated hereby. The provisions of this Section 15.19 shall survive the
termination of this Agreement and the Closing.

15.20 Purchaser’s Exculpation. Notwithstanding anything appearing to the
contrary in this Agreement, no direct or indirect partner, member or shareholder
of Purchaser (or any officer, director, agent, member, manager, personal
representative, trustee or employee of any such direct or indirect partner,
member or shareholder) shall be personally liable for the performance of the
obligations of, or in respect of any claims against, Purchaser arising under
this Agreement. No personal judgment shall be sought or obtained against any of
the foregoing in connection with this Agreement.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

SELLER:

INTELSAT GLOBAL SERVICE LLC,

a Delaware limited liability company

By:  

/s/ Michelle V. Bryan

Name:  

Michelle V. Bryan

Title:  

Senior Vice Pres. - Human Resources and Corporate Services

PURCHASER:

SL 4000 CONNECTICUT LLC,

a Delaware limited liability company

By:  

/s/ Steven I. Holm

Name:  

Steven I. Holm

Title:  

Authorized Signatory

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT J

POST-CLOSING INTELSAT LEASE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LEASE AGREEMENT

BETWEEN

SL 4000 CONNECTICUT LLC

(“LANDLORD”)

AND

INTELSAT GLOBAL SERVICE LLC

(“TENANT”)

* * *

3400 INTERNATIONAL DRIVE, NW

(ALSO KNOWN AS 4000 CONNECTICUT AVENUE, NW)

WASHINGTON, DC 20008

EFFECTIVE DATE:             , 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

1.

 

DEMISED PREMISES

     1   

2.

 

TERM

     1   

3.

 

USE

     1   

4.

 

RENT

     2   

5.

 

OPTION TO RENEW

     2   

6.

 

PARKING

     3   

7.

 

CONDITION OF PREMISES

     4   

8.

 

MAINTENANCE

     4   

9.

 

ALTERATIONS

     5   

10.

 

ENVIRONMENTAL

     6   

11.

 

TERMINATION RIGHT

     7   

12.

 

RESPONSIBILITY FOR DAMAGE TO DEMISED PREMISES

     7   

13.

 

LIABILITY OF LANDLORD

     8   

14.

 

SIGNS AND FURNISHINGS

     8   

15.

 

SERVICES AND UTILITIES

     9   

16.

 

ENTRY FOR HOUSEKEEPING, REPAIRS AND INSPECTIONS

     10   

17.

 

TENANT’S EQUIPMENT

     11   

18.

 

INDEMNITY AND INSURANCE

     11   

19.

 

FIRE AND OTHER CASUALTY DAMAGE TO DEMISED PREMISES

     12   

20.

 

DEFAULT OF TENANT

     13   

21.

 

WAIVER

     15   

22.

 

ATTORNMENT

     16   

23.

 

CONDEMNATION

     17   

24.

 

RIGHT OF LANDLORD TO CURE TENANT’S DEFAULT; LATE PAYMENTS

     17   

25.

 

NO PARTNERSHIP

     18   

26.

 

NO REPRESENTATIONS BY LANDLORD

     18   

27.

 

BROKERS

     18   

28.

 

NOTICES

     18   

29.

 

ESTOPPEL CERTIFICATES

     19   

30.

 

COVENANTS OF LANDLORD

     20   

31.

 

SURRENDER OF DEMISED PREMISES

     21   

32.

 

HOLDING OVER

     21   

33.

 

UNDERLYING LEASE

     21   

34.

 

ASSIGNMENT AND SUBLETTING

     22   

35.

 

CONSENTS, COMPLIANCE WITH EXECUTIVE ORDER, ETC

     23   

36.

 

GENDER/HEADINGS

     23   

37.

 

BENEFIT AND BURDEN

     23   

38.

 

GOVERNING LAW

     23   

39.

 

WAIVER OF TRIAL BY JURY

     24   

40.

 

CERTIFICATION OF THE PARTIES

     24   

41.

 

ASSIGNMENT

     24   

42.

 

ENTIRE AGREEMENT

     24   

43.

 

FORCE MAJEURE

     24   

44.

 

PROHIBITION AGAINST RECORDING

     24   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

45.

 

EXCULPATION

     25   

46.

 

CONFERENCE CENTER

     25   

47.

 

SECURITY DEPOSIT

     25   

 

LIST OF EXHIBITS EXHIBIT A:    Demised Premises EXHIBIT B:    Additional
Landlord Services and Maintenance Obligations EXHIBIT C:    Non-Renewal Premises
EXHIBIT D:    Parking Rights EXHIBIT E-1:    Data Room EXHIBIT E-2:    Control
Center EXHIBIT E-3:    Network Operations Center EXHIBIT F:    Form of Letter of
Credit



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LEASE AGREEMENT

THIS LEASE AGREEMENT is made and entered into this                     , 2012
[Note: Closing Date to be Inserted] (this “Lease”), by and between SL 4000
Connecticut LLC, a Delaware limited liability company (“Landlord”) and Intelsat
Global Service LLC, a Delaware limited liability company (“Tenant”).

In consideration of the agreements hereinafter set forth, the parties hereto
mutually agree as follows:

 

1. DEMISED PREMISES

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
rentable area of the Building (hereinafter defined) depicted on Exhibit A
attached hereto (the “Demised Premises”). Landlord and Tenant acknowledge that
the rentable area of the Demised Premises is 350,237 rentable square feet and in
no event shall either party have the right to remeasure the rentable area of the
Demised Premises. As used herein, the term “Building” shall mean the building
located at 4000 Connecticut Avenue, NW (also known as 3400 International Drive,
NW), Washington, DC 20008. Landlord grants Tenant the non-exclusive right,
together with other occupants of the Building and their agents, employees and
invitees, to use the common areas of the Building, and Landlord shall maintain
such common areas in accordance with the terms of this Lease, including, without
limitation, Exhibit B attached hereto.

 

2. TERM

The “Lease Commencement Date” shall be the first date set forth above, which
shall be the date Landlord acquires all of Tenant’s right, title and interest in
and to the Building. The term of this Lease (the “Term”) shall be for a period
beginning on the Lease Commencement Date and shall expire on
                    , 2014 (i.e. the last day of the eighteenth (18th) full
calendar month following the Lease Commencement Date) (the “Scheduled Lease
Expiration Date”), unless such Term is extended or earlier terminated in
accordance with the terms hereof. The “Term” shall also include any renewal or
extension of the Term, if applicable.

 

3. USE

Tenant shall use and occupy the Demised Premises solely for its business
purposes as currently conducted (the “Permitted Use”). Tenant will not knowingly
use or occupy the Demised Premises for any unlawful, disorderly, or hazardous
purpose, or in any manner that constitutes waste, nuisance or unreasonable
annoyance to Landlord or any tenant of the Building. Tenant shall comply, at its
expense, in all material respects, with all applicable present and future laws,
ordinances, regulations and orders of all governmental authorities having
jurisdiction over the Demised Premises; provided, however, in no event shall
Landlord or Tenant have any obligation to make any changes, upgrades or other
improvements to the Demised Premises in order to comply with any present or
future laws, ordinances, regulations or orders of any governmental authorities
having jurisdiction over the Demised Premises, subject to Section 18 of this
Lease. Use of the Demised Premises is subject to all covenants, conditions and
restrictions of record, provided that Landlord shall not voluntarily impose any
future covenants, conditions



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or restrictions of record that will prohibit Tenant’s use of the Demised
Premises for the Permitted Use. As used herein, “International Center” shall
have the same meaning ascribed to it in the Underlying Lease (hereinafter
defined).

 

4. RENT

A. Beginning on the Lease Commencement Date, Tenant covenants and agrees to pay
as “Base Rent” for the Premises the following amounts set forth in this
Section 4 and as otherwise provided in this Lease. “Additional Rent” shall mean
such costs, expenses, charges and other payments to be made by (or on behalf of)
Tenant to Landlord (or to a third party if required under this Lease) pursuant
to the terms of this Lease, whether or not the same be designated as such.
“Rent” or “rent” shall mean all Base Rent and Additional Rent due hereunder.

B. Commencing on the Lease Commencement Date and thereafter during the Term
Year, Tenant shall pay the annual Base Rent in the amount of Nine Million and
00/100 Dollars ($9,000,000.00) (the “Annual Base Rent”), subject to the
provisions of this Lease. Annual Base Rent shall be payable in equal monthly
installments in the amount of Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00) (the “Monthly Base Rent”), in advance, without set off, deduction
or demand, on the first (1st) day of each calendar month during the Term. The
first (1st) monthly installment of Monthly Base Rent shall be due and payable by
Tenant upon the Lease Commencement Date (including any Monthly Base Rent due for
the partial month in which the Lease Commencement Date occurs, if applicable).
If the Lease Commencement Date shall be a day other than the first day of a
calendar month, the Monthly Base Rent for such partial month shall be the
prorated amount of the Monthly Base Rent, which proration shall be based upon
the actual number of days of such partial month. All payments of Monthly Base
Rent shall be wired to the Landlord’s account, in accordance with wiring
instructions provided by Landlord. Annual Base Rent and Monthly Base Rent for
the Renewal Period (hereinafter defined) shall be determined in accordance with
Section 5 below.

C. In no event shall Tenant have any obligation to reimburse Landlord for any
operating expenses or real estate taxes (including, without limitation, the
taxes imposed pursuant to District of Columbia Code § 47-1005.01, which is
commonly referred to as the District of Columbia Possessory Interest Tax) that
are incurred by Landlord during the Term, except as otherwise expressly set
forth in this Lease.

 

5. OPTION TO RENEW

A. Provided that there does not then exist an outstanding, uncured monetary or
material non-monetary Event of Default (as hereinafter defined), Tenant shall
have and is hereby granted one option to renew or extend (the “Renewal Option”)
the Term for the Renewal Period (hereinafter defined). Subject to the provisions
of this Section 5, the Renewal Option shall be exercisable by Tenant giving
irrevocable written notice (the “Renewal Notice”) to Landlord of the exercise of
such Renewal Option at least four (4) months prior to the expiration of the
Term; provided, however, that the Renewal Notice shall be delivered not less
than six (6) months prior to the expiration of the Term if Tenant elects a
Renewal Period of seven (7) months or longer, time being of the essence with
respect to Tenant’s delivery of the Renewal Notice. The Renewal

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notice shall specify the length of the Renewal Period (not less than three
(3) months and not to exceed twelve (12) months), which notice shall include the
date of surrender of the Demised Premises (the “Renewal Period”).

B. Except as otherwise set forth in Section 5.C. below, all terms and conditions
of this Lease shall remain in full force and effect during the Renewal Period;
provided, however, during the Renewal Period, Tenant shall pay Annual Base Rent
in the amount of Ten Million Five Hundred Thousand and 00/100 Dollars
($10,500,000.00) (the “Annual Base Rent”). Annual Base Rent shall be payable in
equal monthly installments in the amount of Eight Hundred Seventy Five Thousand
and 00/100 Dollars ($875,000.00) (the “Monthly Base Rent”), and otherwise in
accordance with Section 4 of this Lease.

C. Notwithstanding anything to the contrary contained in this Lease, if Tenant
exercises the Renewal Option in accordance with the provisions of this
Section 5, Tenant shall surrender to Landlord approximately 40,000 rentable
square feet of the Demised Premises, the location of which shall be
approximately the area depicted on Exhibit C attached hereto (the “Non-Renewal
Premises”), on or before the Scheduled Lease Expiration Date. The Non-Renewal
Premises shall be specified in the Renewal Notice and shall be subject to
Landlord’s approval, not to be unreasonably withheld, conditioned or delayed.
From and after the Scheduled Lease Expiration Date, Landlord and Tenant shall
each be released from any obligations or liabilities arising under this Lease
with respect to the Non-Renewal Premises, excepting those provisions that would
naturally survive the expiration or earlier termination of this Lease. The costs
of segregating the Non-Renewal Premises and the remaining Demised Premises shall
be paid one-half (1/2) by Landlord and one-half (1/2) by Tenant.

 

6. PARKING

A. During the Term, Landlord shall provide to Tenant for use by Tenant’s
employees and invitees the parking spaces described in Exhibit D attached
hereto, at no additional charge to Tenant. Notwithstanding the foregoing, during
the Renewal Period, the number of spaces allocated to Tenant shall be
proportionately reduced to reflect the return of the Non-Renewal Premises.

B. Tenant agrees that it and its employees shall observe reasonable safety
precautions in the use of the parking garage, and shall at all times abide by
all rules and regulations reasonably promulgated by Landlord or the parking
operator governing the use of the parking garage. Landlord reserves the right to
establish rates and fees for the use of such parking areas for visitors and to
establish and modify or amend reasonable rules and regulations governing the use
of such parking areas. Landlord shall have the right to revoke a user’s parking
privileges in the event such user fails after two or more warnings to abide by
the rules and regulations governing the use of such parking areas. Tenant shall
be prohibited from using such parking areas for purposes other than for parking
registered vehicles. The storage or repair of vehicles in such parking areas
shall be prohibited.

C. Landlord reserves the right to institute a valet parking system or a magnetic
card access system or any other parking or permit system Landlord deems
reasonably appropriate.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

D. Notwithstanding any other provision of this Lease, Landlord shall not be
liable for any damage or loss to any automobile (or property therein) parked in,
on or about such parking areas, or for any injury sustained by any person in, on
or about such areas, except to the extent caused by Landlord’s negligence or
intentional misconduct.

 

7. CONDITION OF PREMISES

Landlord shall deliver the Demised Premises to Tenant in its “as is” condition.
Landlord is under no obligation to make any improvements of any nature to the
Demised Premises. Tenant acknowledges that it is completely familiar with the
Demised Premises and legally permissible uses thereon. Accordingly, Tenant
accepts possession of the Demised Premises in its “as is” condition as of the
Lease Commencement Date. Landlord makes no warranty or representation, express
or implied, with respect to the Demised Premises, either as to its fitness for
use, its design or condition, or any particular use or purpose to which the
Demised Premises may be fit, or otherwise, or as to the quality of the material
or workmanship therein, or the existence of any defects, latent or patent, it
being agreed that all such risks are borne by Tenant.

 

8. MAINTENANCE

A. Subject to Section 8.B below, Tenant shall keep the Demised Premises and the
fixtures and equipment therein in clean, safe and good operating condition,
ordinary wear and tear excepted, and shall at its sole cost and expense,
promptly make all repairs and perform all maintenance, in and to the Demised
Premises that are necessary to keep the Demised Premises in good order and
repair and in a safe and rentable condition, ordinary wear and tear excepted,
but Tenant shall not be responsible for maintenance items expressly assumed by
Landlord under the terms of this Lease or maintaining the Demised Premises in a
manner that is inconsistent with Tenant’s maintenance standards for the Demised
Premises prior to the Effective Date. In no event shall Landlord or Tenant have
any obligation to make any changes, upgrades or other improvements to the
Demised Premises in order to comply with any present or future laws, ordinances,
regulations or orders of any governmental authorities having jurisdiction over
the Demised Premises, subject to Section 18 of this Lease. In the event Tenant
fails to maintain the Demised Premises in good order, condition and repair,
ordinary wear and tear excepted, Landlord may (but shall not be obligated to)
give Tenant notice to do such acts as are reasonably required to so maintain the
Demised Premises. In the event that after such notice Tenant shall fail to
promptly commence such work and diligently prosecute it to completion, then
Landlord shall have the right to do such acts and expend such funds at the
expense of Tenant as are reasonably required to perform such work. Any amount so
reasonably expended by Landlord shall be paid by Tenant, as Additional Rent,
promptly after demand with interest at the Default Interest Rate defined in
Section 24 of this Lease. Landlord shall have no liability to Tenant for any
damage, inconvenience, or interference with respect to Tenant’s use of the
Demised Premises as a result of performing any such work, unless caused by the
negligence or willful misconduct of Landlord, its employees, agents or
contractors. Maintenance and repair of special tenant areas, facilities,
kitchen/galley/coffee equipment, air-conditioning equipment servicing the
Demised Premises only and all other furniture, finishes and equipment of Tenant
and any Alterations (hereinafter defined) made by Tenant shall be the sole
responsibility of Tenant. In the event that Tenant requests that Landlord and/or
its agents perform such work and Landlord agrees to do so, Tenant shall
reimburse Landlord promptly for the actual cost of the same.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Landlord shall repair and maintain (and replace as necessary, subject to the
terms of this Lease) the following in good order, condition and repair in a
manner that is comparable to the Building’s current condition: (a) the base
Building systems serving the Demised Premises; (b) the common areas of the
Building (including but not limited to the parking garage); (c) the foundations,
and (d) exterior walls and roof of the Building. In addition, Landlord shall
comply with the operational and maintenance standards and services set forth on
Exhibit B attached hereto.

 

9. ALTERATIONS

Tenant will not make or permit anyone to make any alterations, additions or
improvements, structural or otherwise (hereinafter referred to as
“Alterations”), in or to the Demised Premises or the Building, without the prior
written consent of Landlord, which consent may be granted or withheld in
Landlord’s sole and absolute discretion. Notwithstanding the foregoing, provided
that no Event of Default by Tenant exists beyond any applicable notice and cure
period, Landlord shall not unreasonably withhold its consent to any
non-structural Alteration which Tenant may desire to make to the Demised
Premises; provided, however, that Landlord shall retain sole and absolute
discretion to withhold its consent to any Alteration, whether structural or
non-structural, which will, in the reasonable opinion of Landlord, exceed the
capacity of, hinder the effectiveness of, interfere with, or be connected to the
electrical, mechanical, heating, ventilating, air conditioning, or plumbing
systems of the Demised Premises or the Building or be visible from the exterior
of the Demised Premises, or which would result in a violation of any
governmental regulation or the Underlying Lease. Notwithstanding anything to the
contrary contained in this Lease, Tenant shall be permitted to conduct any
Alterations Tenant reasonably deems necessary in connection with surrendering a
portion of the Demised Premises pursuant to Sections 5 and 11 of this Lease,
without the prior written consent of Landlord. Any Alteration which Landlord
permits Tenant to make shall be made: (a) in a good, workmanlike, first-class
and prompt manner; (b) using new (or like-new), building standard materials
only; (c) by a contractor and in accordance with plans and specifications
reasonably approved in writing by Landlord; (d) in accordance with legal
requirements (including, without limitation, the obtaining of all necessary
permits and licenses) and requirements of any insurance company insuring the
Building; (e) after obtaining a workmen’s compensation insurance policy meeting
the requirements of this Lease; (f) promptly after completion of such
Alteration, delivering to Landlord written, unconditional waivers of mechanics’
and materialmen’s liens against the Demised Premises, Building and the land on
which the Building is situated (the “Land”) from all proposed contractors,
subcontractors, laborers and material suppliers for all work and materials in
connection with such Alteration; and (g) in compliance with such other
reasonable requirements as Landlord might impose. All Alterations made or
permitted to be made by Tenant shall be at Tenant’s sole cost and expense. If
any mechanic’s lien is filed against the Demised Premises, the Building, and/or
the Land, for work or materials done for, or furnished to, Tenant (other than
for work or materials supplied by Landlord), such mechanic’s lien shall be
discharged by Tenant within twenty (20) days thereafter, at Tenant’s sole cost
and expense, by the payment thereof or by the filing of any bond required by
law. If Tenant shall fail to discharge any such mechanic’s lien, Landlord may,
at its option, discharge the same and treat the cost thereof as Additional Rent
hereunder, payable with the installment of Monthly Base Rent next becoming due.
Landlord’s consent to the making of an Alteration shall not be deemed to
constitute Landlord’s consent to subject its interest in the Demised Premises,
Building or the

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Land to liens which may be filed in connection therewith. Tenant will indemnify
and hold Landlord harmless from and against any and all actual expenses, liens,
claims, or damages to person or property which may or might arise by reason of
the making of any Alterations. If any Alteration is made without the prior
written consent of Landlord, Landlord may correct or remove same, and Tenant
shall be liable for all actual costs and expenses so incurred by Landlord.

 

10. ENVIRONMENTAL

Neither Tenant nor any invitee, agent, employee, subtenant, assignee,
contractor, client, family member, licensee, customer or guest of Tenant
(collectively “Invitee”) shall (either with or without negligence) generate,
use, store, or cause or permit the escape, disposal or release of any Hazardous
Materials (hereinafter defined) in or about the Building or the Land or the
International Center. Notwithstanding the foregoing, Tenant may bring such
materials or substances into the Demised Premises that Tenant customarily uses
in connection with the Permitted Use, provided that such materials do not
violate any governmental laws, rules or regulations. “Hazardous Materials” shall
mean (a) those substances included within the definitions of “hazardous
substance,” “hazardous material,” “toxic substance,” or “solid waste” in the
Comprehensive Environmental Response Compensation and Liability Act of 1980 (42
U.S.C. §9601 et seq.) (“CERCLA”), as amended by Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), (b) the Resource Conservation and Recovery
Act of 1976 (“RCRA”), (c) the Solid Waste Disposal Act and the Hazardous
Materials Transportation Act, (d) the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq., (e) the Clean Air Act, 42 U.S.C. § 7401 et seq., the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., (f) the Safe Drinking
Water Act, 42 U.S.C. § 300f et seq., (g) the Emergency Planning and Community
Right-To-Know Act, 42 U.S.C. § 1101 et seq., (h) the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq. and in the regulations promulgated pursuant
to said laws, all as amended; (i) those substances listed in the United States
Department of Transportation Table (49 CFR 172.101 and amendments thereto) or by
the Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto); (j) any material, waste or
substance which is (A) petroleum; (B) asbestos; (C) polychlorinated biphenyl;
(D) designated as a “hazardous substance” pursuant to Section 311 of the Clean
Water Act, 33 U.S.C. §1251 et seq. (33 U.S.C. §1321) or listed pursuant to
Section 307 of the Clean Water Act (33 U.S.C. §1317); (E) flammables or
explosives; or (F) radioactive materials, and (K) any substance whose presence
in Landlord’s reasonable judgment could be detrimental to the Building or the
Land or the International Center or hazardous to health or the environment. If
any lender or governmental agency requires testing of the Demised Premises
during the Term to ascertain whether or not there has been any release of
Hazardous Materials, and it is determined that Tenant is in violation of this
Section 10, then the actual costs thereof shall be reimbursed by Tenant to
Landlord within thirty (30) days of demand therefor as Additional Rent. In
addition, Tenant shall execute affidavits, representations and the like from
time to time at Landlord’s reasonable request concerning Tenant’s best knowledge
and belief regarding the presence of Hazardous Materials in the Demised
Premises. In all events, Tenant shall indemnify Landlord and its lenders in the
manner elsewhere provided in this Lease from any release of Hazardous Materials
in the Demised Premises occurring while Tenant is in possession of the Demised
Premises, or elsewhere if caused by Tenant or persons acting under Tenant. These
covenants shall survive the expiration or earlier termination of the Term.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11. TERMINATION RIGHT

A. Provided that there does not then exist an outstanding, uncured monetary or
material non-monetary Event of Default, at any time after the earlier to occur
of (a) the date which is five hundred forty (540) days following the Lease
Commencement Date, or (b) April 30, 2014, Tenant shall have the right to
terminate this Lease upon sixty (60) days prior written notice to Landlord. In
addition, at any time and from time to time during the Term, Tenant shall have
the right to terminate this Lease with respect to any Demised Premises Component
(hereinafter defined) upon thirty (30) days prior written notice to Landlord
with respect to such Demised Premises Component. As used herein, the term
“Demised Premises Component” shall mean any of the following portions of the
Demised Premises: (i) the data room, containing approximately 7,895 rentable
square feet depicted on Exhibit E-1 attached hereto (the “Data Room”); (ii) the
control center facility and support space, containing approximately 46,493
rentable square feet depicted on Exhibit E-2 attached hereto (the “Control
Center”), (iii) the network operations center, containing approximately 10,994
rentable square feet depicted on Exhibit E-3 attached hereto (the “Network
Operations Center”), and (iv) up to 20,000 contiguous rentable square feet of
the office portion of the Demised Premises (i.e. the remaining area of the
Demised Premises, other than the Data Room, the Control Center and the Network
Operations Center). In the event Tenant terminates this Lease with respect to a
Demised Premises Component, Tenant shall be entitled to a pro rata reduction of
the Monthly Base Rent (based on the rentable area of the Demised Premises
Component). In the event of a termination of this Lease with respect to a
Demised Premises Component, the costs of segregating the Demised Premises
Component and the remaining Demised Premises shall be the sole responsibility of
Tenant.

B. Upon any termination of this Lease pursuant to this Section 11, neither party
shall have any further obligations under the Lease with respect to the portion
of the Demised Premises that has been terminated, excepting those provisions
which would naturally survive the expiration or earlier termination of this
Lease, from and after the effective date of such termination. Nothing contained
in this Section 11 shall be deemed to waive any claims that Landlord may have
against Tenant for obligations accruing under the Lease prior to the effective
date of any such termination.

 

12. RESPONSIBILITY FOR DAMAGE TO DEMISED PREMISES

All injury or damage to the Demised Premises or the Building caused by the act
or omission of Tenant or any Invitee, shall be repaired promptly by Tenant at
Tenant’s sole cost and expense, and in no event shall Landlord be liable for any
such injury or damage caused by the act or omission of Tenant or any Invitee,
except as otherwise set forth in Sections 18.C and 20 of this Lease. If Tenant
shall fail to so repair, Landlord shall have the right to make such repairs or
replacements and any reasonable cost or expense so incurred by Landlord shall be
paid by Tenant, in which event such reasonable cost and expense shall become
Additional Rent due and payable with the installment of Monthly Base Rent next
becoming due under the terms of this Lease. All injury or damage to the Demised
Premises or the Building caused by the act or omission of Landlord, or any of
its agents, employees, contractors or invitees, shall be the responsibility of
Landlord and shall be repaired with due diligence and as soon as practicable, at
Landlord’s sole cost and expense, and in no event shall Tenant be liable for any
such injury or

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

damage caused by the act or omission of Landlord or any of its agents,
employees, contractors or invitees, except as otherwise set forth in
Section 18.C. In no event shall Landlord be required to repair or restore any
Alteration made by Tenant.

 

13. LIABILITY OF LANDLORD

A. All personal property of Tenant and its Invitees in or about the Demised
Premises shall be and remain at their sole risk. Landlord shall not be liable
for any damage to or loss of such personal property arising from any act or
omission of any person, or from any cause other than any damage or loss
resulting directly and solely from the negligence or willful misconduct of
Landlord or any of its agents, employees, contractors or invitees. Landlord
shall not be liable for any personal injury, including death, to Tenant or any
of its Invitees, arising from the use, occupancy or condition of the Demised
Premises other than that arising directly and solely from the gross negligence
or willful misconduct of Landlord or any of its agents, employees, contractors
or invitees. Landlord shall indemnify and hold harmless Tenant from and against
any actual loss, damage, liability, claim, cost or expense (including reasonable
attorneys’ fees) incurred by Tenant solely to the extent caused directly by the
negligence or willful misconduct of Landlord or any of its agents, employees,
contractors or invitees.

B. Landlord, its employees and agents shall not be liable to Tenant, any invitee
or any other person or entity for any damage (including indirect and
consequential damage), injury, loss or claim (including claims for the
interruption of or loss to business) based on or arising out of any cause
whatsoever (except as otherwise provided in this Section 13), including without
limitation the following: repair to any portion of the Demised Premises or the
Building; interruption in the use of the Demised Premises or any equipment
therein (except as otherwise provided in this Lease); any accident or damage
resulting from any use or operation (by Landlord, Tenant or any other person or
entity) of elevators or heating, cooling, electrical, sewerage, or plumbing or
mechanical equipment or apparatus; termination of this Lease by reason of damage
to the Demised Premises or the Building; fire, robbery, theft, vandalism,
mysterious disappearance or any other casualty; actions of any other tenant of
the Building or of any other person or entity; failure or inability to furnish
any service specified in this Lease (except as otherwise provided in this
Lease); and leakage in any part of the Demised Premises or the Building from
water, rain, ice, snow or other cause that may leak into, or flow from, any part
of the Demised Premises or the Building or the Land, or from drains, pipes or
plumbing fixtures in the Demised Premises or the Building or the Land.

 

14. SIGNS AND FURNISHINGS

A. No sign, advertisement or notice shall be inscribed, painted, affixed or
displayed by Tenant on any part of the outside or the inside of the Building
except as approved in advance by Landlord in writing, and if any such sign,
advertisement or notice is exhibited, without Landlord’s approval, Landlord
shall have the right to remove the same and Tenant shall be liable for any and
all costs and expenses incurred by Landlord by said removal. Except by United
States mail, Tenant shall not distribute any advertisement or notices within the
Building. Tenant shall not place a load upon any floor exceeding the floor load
per square foot area which such floor was designed to carry, as set forth in the
Building operational documents in Landlord’s possession. Any and all damage or
injury to the Demised Premises or the Building caused by

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

moving the property of Tenant into or out of the Demised Premises, or due to the
same being on the Demised Premises, shall be repaired by and at the sole cost
and expense of Tenant. Tenant agrees to remove promptly from the sidewalks
adjacent to the Building any of Tenant’s furniture, machinery, equipment or
other property.

B. The parties agree that the existing signs, which are located on or about the
Building on July 18, 2012, comply with the terms of this Lease, and Tenant shall
be permitted to retain such signs in their existing location throughout the
Term. All of Tenant’s exterior Building signage shall be removed by Tenant, at
Tenant’s sole cost and expense, upon expiration of the Term, and Tenant, at
Tenant’s sole cost and expense, shall repair any damage caused by such removal,
ordinary wear and tear excepted.

 

15. SERVICES AND UTILITIES

A. Landlord shall provide the following facilities and services to Tenant
without additional charge to Tenant (except as otherwise provided herein), in
accordance with the standards maintained by Tenant at the Building prior to the
Effective Date:

(1) Landlord will provide restroom facilities and necessary lavatory supplies,
including hot and cold running water, at those points of supply provided for
general use of other tenants in the Building.

(2) Landlord will provide heating, ventilation and air conditioning (HVAC)
services Monday through Friday from 8:00 A.M. to 7:00 P.M., and Saturday from
9:00 A.M. to 1:00 P.M. (excepting federal holidays in which federal office
buildings in Washington, D.C. are closed) on an all year round basis.

(3) Landlord will provide hot and cold running water on a full-time twenty-four
hour a day basis, subject to such reasonable regulations as Landlord may impose.
Landlord will maintain the building plumbing system, as well as the interior
plumbing within the Demised Premises, in proper and efficient operating
condition. In the event that a problem with the building plumbing system or the
interior plumbing within the Demised Premises is caused by an act or omission of
Tenant, Landlord will correct such problem at Tenant’s sole cost and expense.

(4) Landlord will provide electrical energy which Tenant requires in the Demised
Premises for lighting purposes and for operation of electrical, machinery and
other property used in connection with the Permitted Use.

(5) Landlord will provide after-hours HVAC services upon payment by Tenant of
Landlord’s actual cost of providing such HVAC services for each hour (or a
portion thereof) of after-hours usage (but in no event shall the hourly charge
per pod exceed $50.00); provided, that Tenant shall give notice to Landlord
prior to 1:00 P.M. on the day such service is required in the case of
after-hours service on weekdays, prior to 2:00 P.M. on the Friday preceding the
day such service is required in the case of after hours service on weekends, and
prior to 1:00 P.M. on the last business day preceding the holiday on which such
service is required in the case of after-hours service on a federal holiday.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(6) Landlord will provide after hours Monday through Friday (excepting federal
holidays in which federal office buildings in Washington, D.C. are closed)
maintenance and housekeeping services, including replacement of fluorescent
bulbs, glass cleaning, dusting, sweeping, vacuuming, and removal of trash.

(7) In addition, Landlord will provide the services set forth in Exhibit B
attached hereto. In the event of any inconsistency between the services to be
provided by Landlord pursuant to Sections 15.A.(1)-(5) and the services to be
provided pursuant to Exhibit B attached hereto, Exhibit B shall prevail.

B. Except as otherwise set forth in this Section 15.B, any failure by Landlord
to furnish the foregoing services as a result of governmental restrictions,
energy shortages or from any cause beyond the control of Landlord shall not
render Landlord liable in any respect for damages to either person or property,
or loss of Tenant’s business, nor be construed as an eviction of Tenant, nor
work as an abatement of rental, nor relieve Tenant from Tenant’s obligations
hereunder. If the Building equipment should cease to function properly, Landlord
shall use reasonable diligence to repair the same to the extent Landlord is
required to repair same pursuant to this Lease. If the services to be provided
by Landlord described in this Section 15 are interrupted for a period of more
than five (5) consecutive business days, and such interruption renders more than
twenty percent (20%) of the rentable area of the Demised Premises untenantable
and Tenant actually ceases the use of such rentable area, then Tenant shall be
entitled to a pro rata abatement of the Monthly Base Rent (based on the portion
of the Demised Premises rendered untenantable) for the period beginning on the
sixth (6th) consecutive business day that the foregoing conditions exist and
continuing until the restoration of such services to such portion of the Demised
Premises. If the services to be provided by Landlord described in this
Section 15 are interrupted for a period of more than thirty (30) days, and such
interruption renders more than twenty percent (20%) of the rentable area of the
Demised Premises untenantable and Tenant actually ceases the use of such
rentable area, then Tenant shall have the right to terminate this Lease
effective immediately upon written notice to Landlord, as Tenant’s sole remedy.

 

16. ENTRY FOR HOUSEKEEPING, REPAIRS AND INSPECTIONS

Tenant will permit Landlord, or its representatives, to enter the Demised
Premises, at all reasonable times and upon reasonable prior notice, without
diminution of the rental payable by Tenant, to examine, inspect, protect and
maintain the same, to make such alterations and/or repairs as in the judgment of
Landlord may be deemed reasonably necessary, to perform housekeeping chores,
and, during the last three hundred sixty-five (365) days of the Term, to exhibit
the Demised Premises to prospective tenants, lenders and purchasers; provided
however, it is understood and agreed that certain areas of the Demised Premises,
as determined by Tenant in its sole and absolute discretion, may not be shown to
prospective tenants, lenders and purchasers. Landlord shall use commercially
reasonable efforts to exercise its rights under this Section 16 in such manner
as is required to minimize the disturbance or interruption of the business of
Tenant or of Tenant’s use, enjoyment and occupancy of the Demised Premises.
Landlord shall coordinate any entry into the Demised Premises with a
representative of Tenant designated in writing from time to time by Tenant (a
“Tenant Supervisor”) by giving oral notice to such Tenant Supervisor at least
twenty-four (24) hours prior to any entry into the Demised

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Premises by Landlord and Tenant shall be afforded the right to accompany
Landlord when entering the Demised Premises; provided, however, Landlord shall
not be required to coordinate entry into the Demised Premises in the following
circumstances: (i) for providing regularly scheduled cleaning services in
accordance with this Lease, or (ii) in the event of an emergency within the
Demised Premises or casualty to the Building.

 

17. TENANT’S EQUIPMENT

Tenant will not install or operate in the Demised Premises any electrically
operated equipment, except for equipment customarily used in connection with the
Permitted Use and other standard office equipment, and any special equipment
approved in writing by Landlord, without first obtaining the prior written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed. Tenant shall not install any other property of any kind or nature
whatsoever which may necessitate any changes, replacements or additions to, or
in the use of, the water, heating, plumbing, air conditioning, or electrical
systems of the Building without first obtaining the prior written consent of
Landlord.

 

18. INDEMNITY AND INSURANCE

A. Tenant will indemnify and hold harmless Landlord from and against any actual
loss, damage, liability, claim, cost or expense (including reasonable attorneys’
fees) incurred by or claimed against Landlord occasioned by or resulting from
any default of Tenant hereunder or the negligence or intentional misconduct of
Tenant or any Invitee or arising from or in connection with Tenant’s use or
occupancy of the Demised Premises or which relates to the business of Tenant.
Tenant shall obtain and maintain in effect at all times during the Term a policy
or policies of commercial general liability insurance, naming Landlord and any
property management company and/or mortgagee of the Building as additional
insureds, protecting Landlord, Tenant and any such mortgagee against any
liability for bodily injury, death or property damage occurring upon, in or
about any part of the Building, the grounds, or the Demised Premises arising
from any of the items set forth in this Section 18 against which Tenant is
required to indemnify Landlord, with such policy or policies to include
Premises/Operations and Products and Completed Operations to the limit of not
less than $2,000,000 each occurrence, $2,000,000 general aggregate, $2,000,000
products/completed operations aggregate and Comprehensive Automobile Liability
Insurance with $1,000,000 each occurrence for bodily injury liability/property
damage. Auto insurance shall apply to all owned, non-owned, and hired
automobiles. Tenant shall obtain and maintain property insurance coverage upon
all tenant improvements and personal property owned or leased by Tenant in an
amount equal to full replacement cost and Business Income Insurance that will
cover Tenant’s rent under this Lease for a period of six (6) months. Tenant
shall also obtain and maintain in effect at all times during the Term a policy
or policies for Worker’s Compensation Insurance as required under applicable law
and Employer’s Liability in the amount of $1,000,000. All insurance policies
shall be issued by a carrier authorized to do business in the District of
Columbia and having an “A.M. Best” rating of A- VII or better. A certificate of
insurance evidencing the issuance of such insurance policies shall be delivered
to Landlord prior to the Lease Commencement Date. Each insurance policy required
to be carried hereunder by or on behalf of Tenant shall provide (and any
certificate evidencing the existence of each insurance policy shall certify)
that such insurance policy shall not be canceled unless Landlord shall have
received twenty (20) days’ prior written

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notice. Neither the issuance of any insurance policy required under this Lease,
nor the minimum limits specified herein with respect to Tenant’s insurance
coverage, shall be deemed to limit or restrict in any way Tenant’s liability
arising under or out of this Lease.

B. Landlord shall procure and maintain in full force and effect at all times
during the Term hereof the following minimum insurance coverages: (1) all risk
property insurance on the Building in amounts sufficient to prevent Landlord
from becoming a co-insurer within the terms of the applicable policies, and in
any event in an amount equal to the full replacement cost of the Building
(exclusive tenant improvements and alterations); and (2) commercial general
liability insurance (with limits of not less than $2,000,000 each occurrence and
$2,000,000 general aggregate), which shall be in addition to, and not in lieu
of, insurance required to be maintained by Tenant.

C. Notwithstanding anything to the contrary in this Lease, Landlord and Tenant
each hereby waives any and all right to recover against the other (or against
their respective officers, directors, trustees, partners, joint venturers,
employees or agents) for any loss or damage to such waiving party arising from
any cause covered by any insurance required to be carried by such party pursuant
to this Lease. Landlord and Tenant shall secure appropriate waivers of
subrogation from their respective insurance carriers; and each party will, upon
request, deliver to the other a certificate evidencing such waiver of
subrogation by the insurer.

 

19. FIRE AND OTHER CASUALTY DAMAGE TO DEMISED PREMISES

A. If the Demised Premises shall be damaged by fire or other cause, Landlord
shall as soon as reasonably practicable after such damage occurs (taking into
account the time necessary to effectuate a satisfactory settlement with any
insurance company, removal of debris, preparation of plans and issuance of all
required governmental permits) repair the Demised Premises to substantially the
condition originally furnished by Landlord on the Lease Commencement Date, at
the sole cost and expense of Landlord, and the rental shall be reduced in
proportion to the extent the Demised Premises are rendered untenantable until
such repairs are completed. Landlord shall not be obligated to restore any
alterations, additions or improvements to the Demised Premises, it being
expressly agreed and understood that Tenant shall carry insurance to cover such
alterations, additions and improvements and Landlord shall not be required to
insure such alterations, additions and improvements under such insurance as
Landlord may carry upon the Demised Premises. No compensation will be paid by
Landlord by reason of inconvenience, annoyance, or injury to business arising
from the necessity of repairing the Demised Premises or any portion of the
Building or the grounds.

B. If the Demised Premises shall be damaged by fire or other casualty and, in
the reasonable judgment of Landlord’s architect, restoration is not feasible
within ninety (90) days following such casualty, Landlord and Tenant shall each
have the right to terminate this Lease by delivering written notice thereof to
Landlord within thirty (30) days after the date of such casualty, in which event
this Lease and the tenancy hereunder shall terminate as of the date of such
notice.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

20. DEFAULT OF TENANT

A. If (a) Tenant shall fail to pay any installment of Monthly Base Rent or fail
to timely make any other payment required by the terms and provisions hereof and
such failure to pay shall continue for more than seven (7) business days after
written notice thereof to Tenant by Landlord; or (b) Tenant shall violate or
fail to perform any of the other terms, conditions, provisions, covenants or
agreements herein made by Tenant, and if such violation or failure shall
continue for a period of thirty (30) days after written notice thereof to Tenant
by Landlord, provided, however, that if the nature of such violation or failure
is not reasonably capable of being cured within such thirty (30) day period,
then the period in which Tenant may cure such failure shall be extended to a
total of up to one hundred twenty (120) days, provided Tenant promptly commences
the cure of such violation or failure within the initial thirty (30) day period
and thereafter continually and diligently pursues the cure of such violation or
failure; or (c) an Event of Bankruptcy (as specified in Section 20.D below)
shall occur; or (d) Tenant’s dissolution or liquidation shall occur; or (e) any
subletting, assignment, transfer, mortgage or other encumbrance of the Demised
Premises or this Lease not permitted by Section 34, then and in any of said
events (each such event, following expiration of the applicable notice and cure
period is referred to as an “Event of Default”), Landlord shall have the right,
at its election, then or at any time thereafter while such Event of Default
shall continue, either:

(1) To give Tenant written notice of its intent to terminate this Lease on the
date of such notice or on any later date specified therein, and on the date
specified in such notice Tenant’s right to possession of the Demised Premises
shall cease and this Lease shall thereupon be terminated; or

(2) Subject to all applicable laws, with or without terminating this Lease, to
reenter and take possession of the Demised Premises, or any part thereof, and
repossess the same as of Landlord’s former estate and expel Tenant and those
claiming through or under Tenant and remove the effects of both or either, by
summary proceedings, or by action at law or in equity or by force (if necessary)
or otherwise, without being deemed guilty of any manner of trespass and without
prejudice to any remedies for arrears of rental or breach of covenant.

If this Lease is terminated or Landlord recovers possession of the Premises
before the expiration of the Term by reason of Event of Default by Tenant in
accordance with this Section 20, Landlord shall take all reasonable steps to
relet the Premises for such rent and upon such terms as are not unreasonable
under the circumstances.

B. If Landlord terminates this Lease pursuant to this Section 20, Tenant shall
remain liable (in addition to accrued liabilities) for (i) the rental and all
other sums provided for in this Lease which would have been due and payable to
Landlord had such termination not occurred, or any and all reasonable costs and
expenses incurred by Landlord in reentering the Demised Premises, repossessing
the same, making good any Event of Default of Tenant, reletting the same
(including any and all reasonable attorney’s fees and disbursements and
brokerage fees incurred in so doing), and any and all reasonable costs and
expenses which Landlord may incur during the occupancy of any new tenant or
subtenant; less (ii) the net proceeds of any reletting prior to the date when
this Lease would have expired if it had not been terminated. Tenant

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

agrees to pay to Landlord the difference between items (i) and (ii) to the
foregoing sentence with respect to each month during the Term, at the end of
such month. Any suit, action or proceeding brought by Landlord to enforce
collection of such difference for any one month shall not prejudice Landlord’s
right to enforce the collection of any difference for any subsequent month.
Landlord shall use commercially reasonable efforts to relet the whole or any
part of the Demised Premises for the whole of the unexpired Term, or longer, or
from time to time for shorter periods, on commercially reasonable terms, giving
such concessions of rental and making such special repairs, alterations,
improvements, additions, decorations and paintings for any new tenant as
Landlord, in its sole and absolute discretion, may deem advisable. If Landlord
terminates this Lease pursuant to this Section 20, Landlord shall have the
right, at any time, at its option, to require Tenant to pay to Landlord, on
demand, as liquidated and agreed final damages in lieu of Tenant’s liability for
damages hereunder, the rental and all other charges which would have been
payable from the date of such demand to the date when this Lease would have
expired if it had not been terminated, minus the fair rental value of the
Demised Premises for the same Upon payment of such liquidated and agreed final
damages, Tenant shall be released from all further liability under this Lease
with respect to the period after the date of such demand. For purposes of this
Section 20, the term rental shall include fixed monthly rental, additional
rental and all other charges to be paid by Tenant under this Lease. All rights
and remedies of Landlord under this Lease shall be cumulative and shall not be
exclusive of any other rights and remedies provided to Landlord under applicable
law. Landlord’s exercise of any such right or remedy shall not prevent the
concurrent or subsequent exercise of any other right or remedy. Landlord’s delay
or failure to exercise or enforce any of Landlord’s rights or remedies or
Tenant’s obligations shall not constitute a waiver of any such rights, remedies
or obligations. In no event shall Tenant have any liability under this Lease for
any other indirect losses or consequential damages.

C. In the event of any action or proceeding brought by either party against the
other under this Lease, the prevailing party shall be entitled to recover from
the other party the fees of its attorneys in such action or proceeding in such
amount as the court may judge to be reasonable for such attorneys’ fees.

D. An Event of Bankruptcy is: (a) Tenant’s becoming insolvent, as that term is
defined in Title 11 of the United States Code (the “Bankruptcy Code”), or under
the insolvency laws of any state (the “Insolvency Laws”); (b) appointment of a
receiver or custodian for any property of Tenant, or the institution of a
foreclosure or attachment action upon any property of Tenant; (c) filing of a
voluntary petition by Tenant under the provisions of the Bankruptcy Code or
Insolvency Laws; (d) filing of an involuntary petition against Tenant as the
subject debtor under the Bankruptcy Code or Insolvency Laws, which either (1) is
not dismissed within ninety (90) days after filing, or (2) results in the
issuance of an order for relief against the debtor; (e) Tenant’s making or
consenting to an assignment for the benefit of creditors or a composition of
creditors; (f) a material and adverse change in the financial condition or
status of Tenant; or (g) an admission by Tenant of its inability to pay debts as
they become due.

E. Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights and
remedies available pursuant to this Section 20; provided, however, that while a
case (the “Case”) in which Tenant is the subject debtor under the Bankruptcy
Code is pending, Landlord’s right to

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

terminate this Lease shall be subject, to the extent required by the Bankruptcy
Code, to any rights of Tenant or its trustee in bankruptcy (collectively,
“Trustee”) to assume or assign this Lease pursuant to the Bankruptcy Code.
Trustee shall not have the right to assume or assign this Lease unless Trustee
promptly (a) cures all Event of Defaults under this Lease, (b) compensates
Landlord for all damages incurred as a result of such Event of Defaults,
(c) provides adequate assurance of future performance on the part of Tenant as
debtor in possession or Tenant’s assignee, and (d) complies with all other
requirements of the Bankruptcy Code. If Trustee fails to assume or assign this
Lease in accordance with the requirements of the Bankruptcy Code within sixty
(60) days after the initiation of the Case, then Trustee shall be deemed to have
rejected this Lease. Adequate assurance of future performance shall require
that, at a minimum, all of the following minimum criteria be met: (1) Tenant’s
gross income (as defined by generally accepted accounting principles) during the
thirty (30) days preceding the filing of the Case must be greater than ten
(10) times the next installment of Monthly Base Rent; (2) Both the average and
median of Tenant’s monthly gross income (as defined by generally accepted
accounting principles) during the seven (7) months preceding the filing of the
Case must be greater than ten (10) times the next installment of the Monthly
Base Rent; (3) Trustee must pay its estimated pro rata share of the cost of all
services performed or provided by Landlord (whether directly or through agents
or contractors and whether or not previously included as part of the Base Rent)
in advance of the performance or provision of such services; (4) Trustee must
agree that Tenant’s business shall be conducted in a first-class manner, and
that no liquidating sale, auction or other non-first-class business operation
shall be conducted in the Demised Premises; (5) Trustee must agree that the use
of the Demised Premises as stated in this Lease shall remain unchanged and that
no prohibited use shall be permitted; (6) Trustee must agree that the assumption
or assignment of this Lease shall not violate or affect the rights of other
tenants in the Building and the International Center; (7) Trustee must pay at
the time the next monthly installment of the Base Rent is due, in addition to
such installment, an amount equal to the installments of Monthly Base Rent due
for the next six (6) months thereafter, such amount to be held as a security
deposit; (8) Trustee must agree to pay, at any time Landlord draws on such
security deposit, the amount necessary to restore such security deposit to its
original amount; and (9) All assurances of future performance specified in the
Bankruptcy Code must be provided.

 

21. WAIVER

If under the provisions hereof Landlord shall institute proceedings and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of any covenant herein contained nor of any Landlord’s rights hereunder.
Landlord shall not be deemed to have waived any Event of Default unless such
waiver expressly is set forth in an instrument signed by Landlord. No waiver by
Landlord of any breach of any term, covenant, provision, condition or agreement
herein contained shall operate as a waiver of such term, covenant, provision,
condition, or agreement itself, or of any subsequent breach thereof. No payment
by Tenant or receipt by Landlord of a lesser amount than the stipulated
installments of Base Rent or Additional Rent shall be deemed to be other than on
account of the earliest stipulated Base Rent or Additional Rent, respectively,
nor shall any endorsement or statement on any check or letter accompanying a
check for payment of rental or any other amounts owed to Landlord be deemed an
accord and satisfaction and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rental or other
amount owed or to pursue any other remedy provided in this Lease. No reentry by
Landlord, and no acceptance by Landlord of keys from Tenant, shall be considered
an acceptance of a surrender of this Lease.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

22. ATTORNMENT

A. This Lease is subject and subordinate to the lien, provisions, operation and
effect of the ground lease, the first mortgage, deed of trust, or other security
instrument which may now or hereafter encumber the Building or the Land, to all
funds and indebtedness intended to be secured thereby, and to all renewals,
extensions, modifications, recastings or refinancings thereof. The ground lessor
and the holder of any deed of trust to which this Lease is subordinate shall
have the right at any time to declare this Lease to be superior to the lien,
provisions, operation and effect of such ground lease or deed of trust and
Tenant shall execute, acknowledge and deliver all confirming documents required
by such holder. In the event of (a) a transfer of Landlord’s interest in the
land or Building, (b) the termination of any ground or underlying lease of the
land or Building, or (c) the purchase of the Building or Landlord’s interest
therein at a foreclosure sale or by deed in lieu of foreclosure under any first
mortgage or pursuant to a power of sale contained in any first mortgage, then in
any of such events Tenant, at the request of the Transferee, shall attorn to and
recognize the transferee or purchaser of Landlord’s interest or the lessor under
the terminated ground or underlying lease, as the case may be, as Landlord under
this Lease for the balance of the then remainder of the term, and thereafter
this Lease shall continue as a direct lease between such person, as Landlord,
and Tenant, and such lessor, transferee or purchaser shall not be liable for any
act or omission of Landlord prior to such person’s succession to title, nor be
subject to any offset, defense or counterclaim, accruing prior to such lease
termination or prior to such person’s succession to title, nor be bound by any
amendment of this Lease made without the consent of the ground lessor or the
holder of any deed of trust existing as of the date of such amendment, nor be
bound by any payment of fixed monthly rental or additional rental prior to such
lease termination or prior to such person’s succession to title for more than
one (1) month in advance. Tenant agrees that, within five (5) days after written
request therefor, it will, from time to time, execute and deliver any instrument
or other document required by any mortgagee, transferee, purchaser or other
interested person to confirm such attornment and/or such obligation to attorn.
If Tenant fails to execute same within ten (10) days after request therefor, and
such failure continues for a period of five (5) days following a second notice
thereof from Landlord, Tenant appoints Landlord as Tenant’s attorney-in-fact to
execute any such document for Tenant if Tenant fails to execute same within ten
(10) days after request therefor. Tenant waives the provisions of any statute or
rule of law now or hereafter in effect which may give or purport to give Tenant
any right to terminate or otherwise adversely affect this Lease or Tenant’s
obligations in the event any such foreclosure proceeding is prosecuted or
completed or in the event the Land, the Building or Landlord’s interest therein
is sold at a foreclosure sale or by deed in lieu of foreclosure.

B. Notwithstanding the provisions of Section 22.A above, it shall be a condition
to the subordination of this Lease to any deed of trust that encumbers the
Demised Premises that Landlord shall have delivered to Tenant a subordination,
non-disturbance and attornment agreement, executed and acknowledged by the
holder of such deed of trust, as lender, in favor of Tenant, in a commercially
reasonable form approved by Tenant, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

23. CONDEMNATION

If the whole or a substantial part of the Demised Premises shall be taken or
condemned by any governmental authority for any public or quasi-public use or
purpose, then the Term shall cease and terminate as of the date when title vests
in such governmental authority, and the rental shall be abated on such date. If
less than a substantial part of the Demised Premises is taken or condemned by
any governmental authority for any public or quasi-public use or purpose, the
rental shall be equitably adjusted on the date when title vests in such
governmental authority and this Lease shall otherwise continue in full force and
effect. For purposes hereof, a substantial part of the Demised Premises shall be
considered to have been taken if fifteen percent (15%) or more of the Demised
Premises are unusable by Tenant. In the case of any such taking or condemnation,
whether or not involving the whole or a substantial part of the Demised
Premises, Tenant shall have no claim against Landlord or the condemning
authority for any portion of the amount that may be awarded as damages as a
result of such taking or condemnation or for the value of any unexpired Term,
and Tenant hereby assigns to Landlord all its right, title and interest in and
to any such award; provided, however, that Tenant may assert any claim that it
may have against the condemning authority for compensation for any trade
fixtures, equipment and machinery owned by Tenant and for any relocation
expenses compensable by statute, and receive such award therefor as may be
allowed in the condemnation proceeding if such award shall be made in addition
to and stated separately from the award made for the land and the Building or
the part thereof so taken, and will in no way reduce the potential award to
Landlord. Notwithstanding anything herein to the contrary, if any portion of the
Land or the Building is condemned, and the nature, location or extent of such
condemnation is such that Landlord elects, in its sole and absolute discretion,
to demolish the Building, then, so long as Landlord terminates all other leases
in the Building for tenants similarly situated to Tenant, Landlord may terminate
this Lease by giving sixty (60) days prior written notice of such termination to
Tenant so long as Landlord delivers such notice within sixty (60) days after
such condemnation in which event this Lease shall terminate on the date
specified in such notice and rent shall be adjusted to such date.

 

24. RIGHT OF LANDLORD TO CURE TENANT’S DEFAULT; LATE PAYMENTS

If Tenant defaults in the making of any payment or in the doing of any act
herein required to be made or done by Tenant, then after ten (10) business days’
notice from Landlord, Landlord may, but shall not be required to, make such
payment or do such act, and the actual amount of the cost and expense thereof,
if made or done by Landlord, with interest thereon at the Default Interest Rate
(hereafter defined) from the date paid by Landlord, shall be paid by Tenant to
Landlord and shall constitute Additional Rent hereunder due and payable with the
next installment of Monthly Base Rent; but the making of such payment or the
doing of such act by Landlord shall not operate to cure such default or to stop
Landlord from the pursuit of any remedy to which Landlord would otherwise be
entitled. If Tenant fails to pay any installment of rental on or within five
(5) business days after the day when such installment is due and payable, such
unpaid installment shall bear interest at the rate of the Default Interest Rate
from the date which is five (5) days after the date when such installment became
due and payable to the date of payment thereof by Tenant. In addition, Tenant
shall pay to Landlord, as a “late charge,” four percent (4%) of any payment
herein required to be made by Tenant which is more than ten (10) days late to
cover the costs of collecting amounts past due. Such interest and late charge
shall constitute Additional Rent hereunder due and payable with the next
installment of Monthly Base

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Rent. Notwithstanding the foregoing, Landlord agrees to waive such late charge
and interest on one (1) occasion in any calendar year so long as Tenant remits
payment of such past due Rent in full to Landlord within five (5) business days
after written notice from Landlord that such Rent is past due. For purposes
hereof, the Default Interest Rate shall refer to the prime rate on corporate
loans quoted in the Wall Street Journal (the “Prime Rate”) plus two percent
(2%).

 

25. NO PARTNERSHIP

Nothing contained in this Lease shall be deemed or construed to create a
partnership or joint venture of or between Landlord and Tenant or to create any
other relationship between the parties hereto other than that of Landlord and
Tenant and in no event shall Tenant be deemed to be an agent of Landlord in
connection with this Lease.

 

26. NO REPRESENTATIONS BY LANDLORD

Neither Landlord nor any agent, employee or representative of Landlord has made
any representations or promises with respect to the Demised Premises or the
Building except as herein expressly set forth, and no rights, privileges,
easements or licenses are granted to Tenant except as herein set forth.

 

27. BROKERS

Landlord and Tenant each represent and warrant to the other that no broker or
agent has been employed or engaged by either Landlord or Tenant in carrying on
any negotiations relating to this Lease, other than CBRE, Inc., on behalf of
Tenant (“Tenant’s Broker”). Landlord shall have no liability for the payment of
any commission to Tenant’s Broker.

 

28. NOTICES

All notices or other communications hereunder shall be in writing and shall be
deemed duly given if delivered in person or sent by recognized overnight mail,
certified or registered mail, return receipt requested, first class, postage
prepaid,

 

  (i) if to Landlord, at:

c/o 601 W Companies

601 W. 26th Street, Suite 1275

New York, NY 10001

Attention: Mark Karasick

with a copy to:

Gerstein Strauss & Rinaldi LLP

57 West 38th Street, Ninth Floor

New York, NY 10018

Attention: Victor Gerstein

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and to:

Levy Holm Pellegrino & Drath LLP

950 Third Avenue, Suite 3101

New York, NY 10022

Attention: Steven I. Holm

 

  (ii) if to Tenant, at:

Intelsat Global Service LLC

3400 International Drive, NW

Washington, DC 20008

Attn: Director Corporate Services

with a copy to:

Intelsat Global Service LLC

3400 International Drive, NW

Washington, DC 20008

Attn: General Counsel

and to:

DLA Piper LLP (US)

500 Eighth Street, NW

Washington, DC 20004

Attn: Frederick L. Klein

Either party may change its address for the giving of notices by notice given in
accordance with this Section 28.

 

29. ESTOPPEL CERTIFICATES

A. Tenant agrees, at any time and from time to time, upon not less than ten
(10) business days prior written notice by Landlord, to execute, acknowledge and
deliver to Landlord a statement in writing (i) certifying that this Lease has
been unmodified since its execution and is in full force and effect (or if there
have been modifications, that this Lease is in full force and effect, as
modified, and stating the modifications), (ii) stating the dates, if any, to
which the Base Rent and Additional Rent hereunder have been paid by Tenant,
(iii) stating whether or not to the knowledge of Tenant, there are then existing
any Events of Default under this Lease (and, if so, specifying the same),
(iv) stating the address to which notices to Tenant should be sent, (v) that
Tenant has accepted the Demised Premises and all work, if any, has been
completed (or specifying the incomplete work), and (vi) such other matters as
Landlord may reasonably request. Any such statement delivered pursuant hereto
may be relied upon by Landlord or any prospective purchaser, mortgagee of the
land and/or Building or any part thereof or estate therein, or any mezzanine
lender.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Landlord agrees, at any time and from time to time, upon not less than ten
(10) business days prior written notice by Landlord, to execute, acknowledge and
deliver to Tenant a statement in writing (i) certifying that this Lease has been
unmodified since its execution and is in full force and effect (or if there have
been modifications, that this Lease is in full force and effect, as modified,
and stating the modifications), (ii) stating the dates, if any, to which the
Base Rent and Additional Rent hereunder have been paid by Tenant, (iii) stating
whether or not to the knowledge of Landlord, there are then existing any Events
of Default under this Lease (and, if so, specifying the same), (iv) stating the
address to which notices to Landlord should be sent, and (v) such other matters
as Tenant may reasonably request. Any such statement delivered pursuant hereto
may be relied upon by Tenant or any prospective purchaser or lender of Tenant.

 

30. COVENANTS OF LANDLORD

A. Landlord covenants that it has the right to make this Lease, and that so long
as no Event of Default by Tenant exists beyond any applicable notice and cure
period, Tenant shall, during the Term, freely, peaceably and quietly occupy and
enjoy possession of the Demised Premises without molestation or hindrance by
Landlord or any party claiming through or under Landlord. In the event of any
sale or transfer of Landlord’s interest in the Demised Premises, Landlord shall
be freed and relieved of all covenants and obligations of Landlord hereunder
accruing after the date of such sale or transfer.

B. Landlord reserves the right to: (a) grant to anyone the exclusive right to
conduct any particular business in the Building or the International Center not
inconsistent with the Permitted Use; (b) install and display signs,
advertisements and notices on any part of the exterior or interior of the
Building, provided, however, that Landlord may not install signage on the
exterior of the Building identifying any other tenant prior to the expiration or
earlier termination of the Lease, except that Landlord shall be permitted to
provide one tenant of the Building signage at the Tilden Street entrance to the
Building; (c) install such access control systems and devices as Landlord deems
appropriate so long as the Demised Premises remain accessible; (d) create
easements over the Land and in the entrances, aisles and stairways of any
parking areas for utilities, telephone lines, sanitary sewer, storm sewer, water
lines, pipes, conduits, drainage ditches, sidewalks, pathways, emergency
vehicles, and ingress and egress for the use and benefit of others, without
Tenant joining in the execution thereof and the Lease shall automatically be
subject and subordinate thereto so long as Tenant’s use and occupancy of the
Demised Premises is not adversely affected and so long as the Demised Premises
remains accessible; and (e) alter the site plan, landscaping, walkways and
common areas outside the Building within the context of general site
improvements, repairs and maintenance. In exercising any rights pursuant to this
Section 30, (1) Landlord shall use commercially reasonable efforts to minimize
disruption to Tenant’s business operations, (2) Tenant shall have access to the
Demised Premises and the parking areas, without material diminution of Tenant’s
parking allocation, (3) the common areas shall remain in keeping with the
Building’s current standards, and (4) any installations within the Demised
Premises shall be above ceilings or behind walls, and upon completion Landlord
shall repair any damage to the Demised Premises with the same finishes.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

31. SURRENDER OF DEMISED PREMISES

Upon the expiration or termination of the Term, including pursuant to Section 5
and 11 of this Lease, Tenant shall quit and surrender to Landlord the Demised
Premises (or applicable portion thereof), in the condition existing as of the
Lease Commencement Date, ordinary wear and tear and acts of God excepted, and
Landlord shall have the right to reenter and resume possession of the Demised
Premises (or applicable portion thereof); provided, however, nothing in this
Section 31 shall be construed to impair Tenant’s rights in its personal
property, and its trade fixtures, machinery and equipment. Tenant shall have the
right, but not the obligation, to remove any and of its personal property, trade
fixtures, machinery and equipment at any time during, or upon the expiration of,
the Term. Landlord hereby waives any statutory or other lien rights Landlord may
have with respect to Tenant’s personal property. The Demised Premises shall be
returned in broom clean condition with all Alterations undertaken after the
Lease Commencement Date removed; provided, however, upon Tenant’s written
request made at the time Tenant requests Landlord’s approval of any Alterations,
Landlord agrees to notify Tenant in writing which Alterations, if any, Tenant
shall not be required to remove at the end of the Term and Tenant shall not be
required to remove those Alterations which Landlord has so stated will not need
to be removed at the end of the Term.

 

32. HOLDING OVER

If Tenant (or anyone claiming through Tenant) does not immediately surrender the
Demised Premises or any portion thereof upon the expiration or earlier
termination of the Term in the condition required by Section 31 of this Lease,
then the rent shall be increased to one hundred fifty percent (150%) of the
Monthly Base Rent payable during the last month of the Term for the first ninety
(90) days of such holdover, and thereafter two hundred percent (200%) of the
Monthly Base Rent payable during the last month of the Term. Such rent shall be
computed by Landlord on a per diem basis. Notwithstanding any other provision of
this Lease, Landlord’s acceptance of such rent shall not in any manner adversely
affect Landlord’s other rights and remedies, including Landlord’s right to evict
Tenant and to recover all damages; provided, however, that Tenant shall not be
liable for consequential damages. Any holdover shall be deemed to be a
tenancy-at-sufferance and not a tenancy-at-will or tenancy from month-to-month.
In no event shall any holdover be deemed a permitted extension or renewal of the
Term, and nothing contained herein shall be construed to constitute Landlord’s
consent to any holdover or to give Tenant any right with respect thereto.

 

33. UNDERLYING LEASE

Tenant acknowledges that it has been advised of that certain Amended and
Restated Lease Agreement between the Government of the United States, as Lessor
and Landlord, as Lessee, dated June 18, 2010, as the same may be further
amended, modified or supplemented from time to time, the “Underlying Lease.”
Notwithstanding anything to the contrary set forth in this Lease, Tenant agrees
that it will not intentionally do or cause to be done anything which would
constitute a breach of obligations of Landlord as Lessee under said Underlying
Lease. Landlord shall notify Tenant in writing of any future amendments thereto,
which would reasonably be considered to affect Tenant’s obligations under this
Section 33.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

34. ASSIGNMENT AND SUBLETTING

A. Tenant may not assign, transfer, mortgage or encumber this Lease, nor sublet
the Demised Premises, or any part thereof, nor shall any assignment or transfer
of this Lease be effectuated by operation of law or otherwise, without first
obtaining any required jurisdictional approvals (including, but not limited to,
the U.S. Department of State) and the prior written consent of Landlord (whose
consent shall not be unreasonably withheld, conditioned or delayed). Any
attempted assignment, transfer, mortgage, encumbrance or subletting without such
consent shall be wholly void and shall confer no rights upon any third parties.
The consent of Landlord to any assignment, transfer, or subletting to any third
party shall not be construed as a waiver or release of Tenant from the terms of
any covenant or obligation under this Lease, nor shall the collection or
acceptance of rental from any such assignee, transferee, subtenant or occupant
constitute a waiver or release of Tenant of any covenant or obligation contained
in this Lease, nor shall any assignment, transfer or subletting be construed to
relieve Tenant from obtaining the consent in writing of Landlord to any further
assignment or subletting. During the pendency of an existing, outstanding Event
of Default hereunder, Tenant hereby assigns to Landlord the rental due from any
subtenant of Tenant and hereby authorizes each such subtenant to pay said rental
directly to Landlord. Except with respect to a subletting or assignment
permitted pursuant to Section 34.B below, Tenant shall reimburse Landlord for
its reasonable attorneys’ fees and expenses incurred in reviewing any requested
consent whether or not such consent is granted.

B. Notwithstanding the above restrictions on subletting and assignments,
Landlord’s prior consent shall not be required for any assignment or subletting
to an Affiliate of Tenant (as defined below), a Parent of Tenant (as defined
below) or the International Telecommunications Satellite Organization, provided
(1) that such assignee or subtenant agrees in writing to be bound by the terms
and conditions of this Lease and to assume all of the obligations and
liabilities of Tenant under this Lease, (2) that such assignee or subtenant
shall use the Demised Premises for the Permitted Use, and (3) that Tenant
provides Landlord with written notice of such assignment or sublease no later
ten (10) days prior to the effective date of such assignment or sublease. For
purposes of this Section 34.B, an “Affiliate of Tenant” shall mean any
corporation, professional corporation, limited liability company, limited
liability partnership, association, trust or partnership (1) that Controls (as
herein defined) Tenant, (2) that is under the Control of Tenant, through stock
ownership or otherwise, (3) that is under common Control with Tenant, or
(4) which results from the merger or consolidation with Tenant, or acquires all
or substantially all of the assets of and interest in Tenant. For the purposes
hereof, a “Parent of Tenant” shall mean any corporation, limited liability
company, association, trust, or partnership (A) that Controls Tenant, or
(B) that owns more than fifty percent (50%) of the issued and outstanding voting
securities of Tenant. The terms “Control” or “Controls” as used in this
Section 34.B shall mean the power to directly or indirectly influence the
direction, management, or policies of Tenant or such other entity.

C. Any permitted sublease, assignment or other transfer of occupancy of all or
any part of the Demised Premises must contain a waiver of claims against
Landlord by the subtenant, assignee or other transferee identical to the waivers
given by Tenant hereunder, and, further, must require the subtenant, assignee or
transferee’s insurer to issue waiver of subrogation rights endorsements to all
policies of insurance carried in connection with the Demised Premises or the
contents thereof. All waivers shall be in form and substance reasonably
acceptable to Landlord.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

D. If it is established by a court or body having final jurisdiction that
Landlord has been unreasonable in withholding its consent to any subletting of
the Demised Premises or assignment or other transfer of this Lease, the sole
effect of such finding shall be that Landlord shall be deemed to have given its
consent or approval, but Landlord shall not be liable to Tenant in any respect
for money damages or expenses incurred by Tenant by reason of Landlord having
withheld its consent.

 

35. CONSENTS, COMPLIANCE WITH EXECUTIVE ORDER, ETC.

Tenant represents and warrants that prior to executing this Lease it has
obtained all necessary consents and approvals that Tenant is required to obtain
in connection with signing this Lease. Landlord represents and warrants that
prior to executing this Lease it has obtained all necessary consents and
approvals that Landlord is required to obtain in connection with signing this
Lease. Landlord and Tenant each hereby represents and warrants to the other its
compliance with all applicable laws, including, without limitation, the
anti-money laundering laws, USA Patriot Act, and the laws administered by the
United States Treasury Department’s Office of Foreign Assets Control, including,
without limitation, Executive Order 13224 (“Executive Order”). Landlord and
Tenant each further represent and warrant (i) that it is not, and it is not
owned or controlled directly or indirectly by any person or entity, on the SDN
List published by the United States Treasury Department’s Office of Foreign
Assets Control and (ii) that it is not a person otherwise identified by
government or legal authority as a person with whom a U.S. Person is prohibited
from transacting business. As of the date hereof, a list of such designations
and the text of the Executive Order are published under the internet website
address www.ustreas.gov/offices/enforcement/ofac.

 

36. GENDER/HEADINGS

Feminine or neuter pronouns shall be substituted for those of the masculine
form, and the plural shall be substituted for the singular, in any place or
places herein in which the context may require such substitution. Headings are
used for convenience and shall not be considered when construing this Lease.

 

37. BENEFIT AND BURDEN

The provisions of this Lease shall be binding upon and inure to the benefit of
the parties hereto and each of their permitted successors and assigns. Landlord
may freely and fully assign its interest or delegate its obligations hereunder.

 

38. GOVERNING LAW

It is the intention of the parties hereto that this Lease (and the terms,
conditions, provisions and covenants hereof) shall be construed and enforced in
accordance with the laws of the District of Columbia. Landlord and Tenant each
hereby waives any objection to the venue of any action filed by either party in
any court situated in the District of Columbia and each party further waives any
right, claim or power, under the doctrine of forum non conveniens or otherwise,
to transfer any such action filed by any party to any other court.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

39. WAIVER OF TRIAL BY JURY

Each party hereby waives all right to trial by jury in any claim, action,
proceeding or counterclaim by either party against the other on any matters
arising out of or in any way connected with this Lease, the relationship of the
parties, Tenant’s use or occupancy of the Demised Premises and/or any claim of
injury or damage.

 

40. CERTIFICATION OF THE PARTIES

The parties affixing their signature hereafter do certify that all conditions
necessary to the valid execution and delivery of this Lease on their part have
been complied with and that all things necessary to constitute this Lease as a
valid, binding and legal agreement on the terms and conditions and for the
purposes set forth herein have been done and performed, and that the execution
and delivery of this Lease on their part have been authorized in accordance with
their respective laws.

 

41. ASSIGNMENT

Should Landlord sell, transfer or assign this Lease (other than a conditional
assignment as security for a loan), then Landlord, as transferor, shall be
relieved of any and all obligations on the part of Landlord accruing under this
Lease from and after the date of such transfer and Landlord’s successor in
interest shall be deemed to have assumed such obligations from and after such
date. Written notice of any such transfer shall be given to Tenant.

 

42. ENTIRE AGREEMENT

This Lease, including all exhibits, schedules and addenda attached hereto,
constitutes the entire agreement of the parties hereto, and supersedes all prior
representations, inducements, or agreements, oral or otherwise, between the
parties with respect to the subject matter hereof. No addition to, deletion of
or deviation from the provisions of this Lease shall be binding unless in
writing and duly signed by the party against whom the same is sought to be
enforced.

 

43. FORCE MAJEURE

If either party is in any way delayed or prevented from performing any
obligation hereunder (other than as set forth below) due to fire, act of God,
act of terror or terrorism, governmental act or failure to act, labor dispute,
inability to procure materials or any cause beyond such party’s reasonable
control (whether similar or dissimilar to the foregoing events) (each, a “Force
Majeure”), then the time for performance of such obligation shall be excused for
the period of such delay or prevention and extended for the time necessary to
compensate for the period of such delay or prevention, provided that nothing in
this Section 43 shall affect (i) the time frames for Tenant’s monetary
obligations under this Lease, or (ii) Tenant’s obligation to comply with the
cure periods set forth in Section 20 hereof.

 

44. PROHIBITION AGAINST RECORDING

Neither this Lease, nor any memorandum, affidavit or other writing with respect
thereto, shall be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant, and the recording thereof in violation of this provision shall
make this Lease null and void at Landlord’s election.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

45. EXCULPATION

No direct or indirect partner, member or shareholder of Landlord or Tenant (or
any officer, director, agent, member, manager, personal representative, trustee
or employee of any such direct or indirect partner, member or shareholder) shall
be personally liable for the performance of the obligations of, or in respect of
any claims against, Landlord or Tenant arising under this Agreement. No personal
judgment shall be sought or obtained against any of the foregoing in connection
with this Lease.

 

46. CONFERENCE CENTER

In the event that any other tenant of the Building has rights to the conference
center located in the Demised Premises pursuant to such tenant’s lease as of the
Effective Date, Tenant agrees to provide such tenant access to such conference
center, as required under such tenant’s lease, in order to permit Landlord to
honor its obligations under such lease (subject to the terms of Exhibit B
attached hereto); provided, however, Tenant shall not be liable to Landlord for
any damage, injury, loss or claim based on or arising out of any other tenant’s
use of the conference center, and, to the extent such tenant is liable to
Landlord for such damage, injury or loss pursuant to such tenant’s lease,
Landlord shall indemnify and hold harmless Tenant from and against any loss,
damage, liability, claim, cost or expense (including reasonable attorneys’ fees)
incurred by or claimed against Tenant based on or arising out of any other
tenant’s use of the conference center.

 

47. SECURITY DEPOSIT

A. Upon the Lease Commencement Date, Tenant shall deliver to Landlord a security
deposit in the amount of Two Million Two Hundred Fifty Thousand Dollars
($2,250,000.00) (the “Security Deposit”) to be held by Landlord during the Term
as collateral security (and not prepaid rent), for the payment of Annual Base
Rent and Additional Rent and for the faithful performance by Tenant of all other
covenants, conditions and agreements of this Lease. Landlord shall not be
obligated to hold the Security Deposit in a separate account. Landlord shall not
be required to pay any interest on the Security Deposit. If an Event of Default
occurs hereunder, then Landlord, at its option, may apply all or part of the
Security Deposit to compensate Landlord for the payment of Annual Base Rent or
Additional Rent, or any loss or damage sustained by Landlord as a result of an
Event of Default to the extent permitted by this Lease. Tenant shall restore the
Security Deposit to the original sum deposited immediately upon Landlord’s
demand, subject to Section 47.C. below. Landlord shall return the Security
Deposit to Tenant (except to the extent of any portion of the Security Deposit
which has been applied by Landlord and not restored by Tenant) within thirty
(30) days after the expiration or earlier termination of this Lease.

B. The Security Deposit shall be in the form of an evergreen, irrevocable letter
of credit in the amount of the Security Deposit (the “Letter of Credit”) issued
by Bank of America Merrill Lynch (the “Initial Bank”). Tenant shall from time to
time have the right to replace such

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Letter of Credit with a new Letter of Credit issued by a Replacement Bank
(hereinafter defined) in the same amount and upon the same terms. As used
herein, the term “Replacement Bank” shall mean any of the following:
(i) JPMorgan Chase & Co., (ii) Citigroup, Inc, (iii) Wells Fargo & Company, and
(iv) any other bank reasonably acceptable to Landlord that has a Standard &
Poor’s commercial paper rating of at least A-1. As used herein, the term “Bank”
shall mean the current issuer of the Letter of Credit. The form of Letter of
Credit shall be substantially similar to the form attached hereto as Exhibit F
or on such other form customarily used by the Bank so long as such form is
materially consistent with the form attached hereto as Exhibit F. If an Event of
Default occurs, the Letter of Credit (and any replacement thereof) may be drawn
upon by Landlord under the terms and conditions provided in this Section 47.

C. Provided no Event of Default shall have occurred and remain uncured, on the
first anniversary of the Lease Commencement Date, the Security Deposit shall be
reduced by Seven Hundred Fifty Thousand Dollars ($750,000.00). Provided no Event
of Default shall have occurred and remain uncured, Landlord shall instruct the
Bank that the Letter of Credit may be reduced by $750,000.00. In no event shall
the Letter of Credit be reduced to less than $1,500,000.00.

[Remainder of page intentionally left blank.]

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, on the day and year first hereinabove written, the
undersigned have executed this Lease Agreement.

 

LANDLORD: SL 4000 CONNECTICUT LLC,
a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

TENANT: INTELSAT GLOBAL SERVICE LLC,
a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

27